 
 
 
 
 
 

EXHIBIT 10.1
 
 
 
 
 
 
$85,000,000 AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
 
Dated as of June 17, 2011
 
among
 
THE BRINK’S COMPANY,
 
CERTAIN OF ITS SUBSIDIARIES
 
and
 
THE ROYAL BANK OF SCOTLAND N.V.





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
ARTICLE I
 
DEFINITIONS
 
1
1.01
   
Defined Terms
 
1
1.02
   
Accounting Principles
 
13
           
ARTICLE II
 
THE FACILITY
 
13
2.01
   
Amounts and Terms of Commitment
 
13
2.02
   
Termination or Reduction of the Commitment
 
13
2.03
   
Cash Collateral
 
14
2.04
   
Letter of Credit Fees
 
14
2.05
   
Computation of Fees and Interest
 
15
2.06
   
Payments by the Borrower
 
15
           
ARTICLE III
 
LETTERS OF CREDIT
 
15
3.01
   
General
 
15
3.02
   
Terms of the Letters of Credit
 
16
3.03
   
Procedure for Issuance of the Letters of Credit
 
16
3.04
   
Drawings and Reimbursements
 
17
3.05
   
Reimbursement Obligations Absolute
 
17
3.06
   
Disbursement Procedures
 
19
3.07
   
Evergreen Letters of Credit; Revolving Letters of Credit
 
19
3.08
   
Additional Limitations
 
20
3.09
   
Applicability of ISP and UCP
 
20
3.10
   
Downgrade Event
 
20
           
ARTICLE IV
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
21
4.01
   
Taxes
 
21
4.02
   
Illegality
 
23
4.03
   
Increased Costs and Reduction of Return
 
24
4.04
   
Certificate of the Issuing Bank
 
25
4.05
   
Survival
 
25
           
ARTICLE V
 
CONDITIONS PRECEDENT
 
25
5.01
   
Conditions to Effectiveness of this Agreement
 
25
5.02
   
Conditions to Subsequent Issuances
 
26
           
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
27
6.01
   
Corporate Existence
 
27
6.02
   
Non-Contravention
 
27
6.03
   
No Consent
 
27
6.04
   
Execution and Delivery; Binding Obligations
 
28
6.05
   
Title to Properties
 
28
6.06
   
Subsidiaries
 
28
6.07
   
Financial Statements
 
28

 
 
 
(i)

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS (Cont'd)
Page
 
6.08
   
Litigation
 
29
6.09
   
Taxes
 
29
6.10
   
ERISA
 
29
6.11
   
No Default
 
30
6.12
   
Federal Reserve Regulations
 
30
6.13
   
Investment Company Act
 
30
6.14
   
Environmental Matters
 
30
6.15
   
Compliance with Law
 
31
6.16
   
Priority of Debt
 
31
           
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
31
7.01
   
Payment of Taxes, etc.
 
31
7.02
   
Maintenance of Insurance
 
31
7.03
   
Preservation of Legal Existence, etc.
 
31
7.04
   
Compliance with Laws, etc.
 
32
7.05
   
Compliance with ERISA and the Code
 
32
7.06
   
Compliance with Contracts, etc.
 
32
7.07
   
Access to Properties
 
32
7.08
   
Conduct of Business
 
32
7.09
   
Use of Proceeds
 
32
7.10
   
Financial Statements
 
32
7.11
   
Books and Records
 
34
7.12
   
Additional Information
 
34
7.13
   
SEC Filings
 
34
7.14
   
Change in Debt Rating
 
34
7.15
   
Notice of Environmental Matters
 
34
7.16
   
Notice of Litigation and Other Matters
 
35
           
ARTICLE VIII
 
NEGATIVE COVENANTS
 
35
8.01
   
Financial Covenants
 
35
8.02
   
Limitations on Liens
 
36
8.03
   
Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of Shares by
Restricted Subsidiaries; Consolidation, Merger or Disposition of Assets
 
38
8.04
   
Transactions with Affiliates
 
39
8.05
   
Compliance with Regulations T, U and X
 
39
8.06
   
Hedging Agreements
 
39
8.07
   
ERISA
 
39
8.08
   
Limitations on Acquisitions
 
40
8.09
   
Sale Leaseback Transactions
 
40
8.10
   
Limitations on Investments
 
40
8.11
   
Limitations on Consolidated Debt
 
41
           
ARTICLE IX
 
GUARANTY
 
41
9.01
   
Guaranty of Payment
 
41

 
 
 
(ii)

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS (Cont'd)
Page
 
9.02
   
Obligations Unconditional
 
41
9.03
   
Modifications
 
42
9.04
   
Waiver of Rights
 
43
9.05
   
Reinstatement
 
43
9.06
   
Remedies
 
43
9.07
   
Subrogation
 
43
9.08
   
Limitation of Guaranty
 
43
9.09
   
Termination of Guaranty Upon Divestiture
 
44
           
ARTICLE X
 
EVENTS OF DEFAULT
 
44
10.01
   
Event of Default
 
44
10.02
   
Remedies
 
46
10.03
   
Rights Not Exclusive
 
46
           
ARTICLE XI
 
MISCELLANEOUS
 
46
11.01
   
Amendments and Waivers
 
46
11.02
   
Notices
 
47
11.03
   
No Waiver; Cumulative Remedies
 
48
11.04
   
Costs and Expenses
 
48
11.05
   
Indemnities
 
48
11.06
   
Successors and Assigns
 
49
11.07
   
Assignments
 
49
11.08
   
Confidentiality
 
50
11.09
   
Counterparts; Effectiveness
 
50
11.10
   
Severability
 
51
11.11
   
Governing Law and Jurisdiction
 
51
11.12
   
Waiver of Jury Trial
 
51
11.13
   
Entire Agreement
 
52
11.14
   
No Novation
 
52
11.15
   
USA Patriot Act
 
52
           
SCHEDULES
                   
Schedule 3.01(b)
Outstanding Letters of Credit
   
Schedule 6.06
Subsidiaries of the Borrower
   
Schedule 8.02
Existing Liens
   
Schedule 11.02
Notices
   



 
 
(iii)

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
 
This AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT is entered into as of June
17, 2011 among THE BRINK’S COMPANY, a Virginia corporation (the “Borrower”), the
Subsidiaries of the Borrower signatory hereto as Guarantors and THE ROYAL BANK
OF SCOTLAND N.V. (formerly known as ABN AMRO Bank N.V. and herein called the
“Bank”).
 
WHEREAS, pursuant to a Letter of Credit Agreement dated as of July 23, 2008,
among the Borrower, certain Subsidiaries of the Borrower and the Bank (the
“Existing LOC Agreement”), the Bank has issued for the account of the Borrower
or its Restricted Subsidiaries and there remain outstanding certain letters of
credit all of which are described on Schedule 3.01(b) attached hereto (the
“Outstanding Letters of Credit”);
 
WHEREAS, the Borrower has requested that the Bank amend and restate the Existing
LOC Agreement and continue to issue letters of credit for the account of the
Borrower or its Restricted Subsidiaries in an aggregate amount, including the
Outstanding Letters of Credit, not exceeding $85,000,000 at any time; and
 
WHEREAS, the Bank has agreed to amend and restate the Existing LOC Agreement and
to issue such letters of credit from time to time upon the terms and subject to
the conditions hereof.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.01           Defined Terms.  In addition to the terms defined in the recitals
to this Agreement, the following terms have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term “control” means the possession,
directly or indirectly, of any power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Amended and Restated Letter of Credit Agreement, as it
may be amended, amended and restated, supplemented or modified from time to
time.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all
applicable orders and decrees of all courts and arbitrators.
 
“Applicable LT Rating” means as to each of Moody’s and S&P, its rating of the
Borrower’s senior, unsecured, long-term, non-credit-enhanced debt for borrowed
money.
 

 
 

--------------------------------------------------------------------------------

 

“Applicable Percentage” means, for purposes of calculating Letter of Credit
Fees, the applicable percentage set forth below opposite the Applicable LT
Rating:
 
Pricing Level
Applicable LT Rating
Letter of Credit Fee
I
A/A2 or above
0.500%
II
A-/A3
0.750%
III
BBB+/Baa1
0.875%
IV
BBB/Baa2
1.100%
V
BBB-/Baa3
1.250%
VI
BB+/Ba1 or below
1.500%

 
For purposes of the foregoing, (i) if the Applicable LT Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the pricing will be based on the higher Applicable LT Rating (e.g., if Moody’s
Applicable LT Rating corresponds to Level I and S&P’s Applicable LT Rating
corresponds to Level II, then the pricing will be based on Level I), and (ii) if
the Applicable LT Ratings established by Moody’s and S&P are more than one
pricing level apart, then the pricing will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s Applicable LT
Ratings correspond to Levels I and IV, respectively, then the pricing will be
based on Level III).  The Applicable Percentage shall be adjusted on the date
five (5) Business Days after the date of any change in the Applicable LT Ratings
(each such adjustment date a “Rate Determination Date”).  Each Applicable
Percentage shall be effective from a Rate Determination Date until the next such
Rate Determination Date.  Adjustments in the Applicable Percentages shall be
effective as to existing Letters of Credit as well as any new Letters of Credit
made or issued thereafter.
 
“Approved Currencies” means Dollars and other currencies as are available to the
Borrower for Letters of Credit to be issued by a Lending Office and which are
freely transferable and convertible into Dollars.
 
“Bank” has the meaning assigned thereto in the introductory paragraph.
 
“Bankruptcy Code” means 11 U.S.C. §§101 et seq.
 
“Base Rate” means the higher of (a) the rate of interest publicly announced from
time to time by the Bank as its “reference rate” or its “prime rate” (which
publicly announced rate is a rate set by the Bank based upon various factors
including the Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate) and (b) one-half percent
per annum above the latest Federal Funds Rate.  Any change in the reference rate
or prime rate announced by the Bank shall take effect at the opening of business
on the day specified in the public announcement of such change.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereof).
 
“Borrower” has the meaning assigned thereto in the introductory paragraph.
 

 
2

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
 
“Capital Lease” means, with respect to any Person who is a lessee of property,
any lease of any property that should, in accordance with GAAP, be classified
and accounted for as a capital lease on the lessee’s balance sheet.
 
“Cash Equivalents” means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of (i)
the Bank or any of its Affiliates, (ii) any other commercial bank or trust
company (or any Affiliate thereof) having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank, trust company or Affiliate thereof being an
“Approved Institution”), in each case with maturities of not more than 270 days
from the date of acquisition, (d) commercial paper and variable or fixed rate
notes issued by any Approved Institution (or by the parent company thereof) or
any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-2 (or similar ratings by successor rating agencies) or better by S&P or
P-2 (or similar ratings by successor rating agencies) or better by Moody’s and
maturing within six months of the date of acquisition, (e) repurchase agreements
entered into by any Person with a bank or trust company (including the Bank or
any of its Affiliates) or recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations, (f) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by Approved
Institutions, (g) obligations of states, municipalities, counties, political
subdivisions, agencies of the foregoing and other similar entities, rated at
least A, MIG-1 or MIG-2 by Moody’s or at least A by S&P (or similar ratings by
successor rating agencies), (h) unrated obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, supported by irrevocable letters of credit issued by Approved
Institutions, or (i) unrated general obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, provided that the issuer has other outstanding general obligations
rated at least A, MIG-1 or MIG-2 by Moody’s or A by S&P (or similar ratings by
successor rating agencies).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 

 
3

--------------------------------------------------------------------------------

 

“Commitment” means the commitment of the Bank under this Agreement to issue
Letters of Credit pursuant hereto (including Outstanding Letters of Credit to
become Letters of Credit hereunder) in an aggregate face amount not to exceed
$85,000,000 at any time outstanding, as such amount may be reduced from time to
time pursuant to the terms of this Agreement.
 
“Consolidated Debt” means, as of any date of determination, without duplication,
all Debt of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in Restricted Subsidiaries.
 
“Consolidated EBITDA” means, for the Borrower and its Restricted Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, (i) Consolidated Interest Expense, (ii) income tax
expense, (iii) depreciation, depletion and amortization, and (iv) all other
non-cash charges, determined on a consolidated basis in accordance with GAAP
after giving appropriate effect to any outside minority interests in the
Restricted Subsidiaries.
 
“Consolidated Interest Expense” means, for any period, as applied to the
Borrower and its Restricted Subsidiaries, all interest expense (whether paid or
accrued) and capitalized interest, including without limitation (a) the
amortization of debt discount and premium, (b) the interest component under
Capital Leases, and (c) the implied interest component, discount or other
similar fees or charges in connection with any asset securitization program in
each case determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Lease Rentals” means, as of any date of determination, Lease
Rentals of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries, but excluding, to
the extent reflected in determining such net income, (a) any extraordinary gains
and losses for such period, (b) any non-cash impairment, valuation allowance,
write-up, write-down or write-off in the book value of any assets and (c) any
non-cash loss in connection with the disposition of any assets.
 
“Consolidated Net Worth” means, as of any date, as applied to the Borrower and
its Restricted Subsidiaries, shareholders’ equity or net worth as determined and
computed on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries, provided that in determining “Consolidated Net Worth” there shall
be (a) included any issuance of preferred stock by the Borrower and (b) excluded
(i) any extraordinary gains and losses, (ii) any non-cash impairment, valuation
allowance, write-down or write-off in the book value of any assets, (iii) any
non-cash loss in connection with the disposition of any assets and (iv) unfunded
retirement liabilities of the Borrower and its Restricted Subsidiaries
associated with pension plans and United Mine Workers
 

 
4

--------------------------------------------------------------------------------

 

of America retiree medical plans and black lung obligations; provided further,
that the items referred to in clauses (i), (ii) and (iii), shall be excluded
only to the extent that such items are recorded following the date hereof.
 
“Credit Parties” means the Borrower and the Guarantors.
 
“Debt” of any Person means at any date of determination, without duplication,
the sum of the following determined and calculated in accordance with GAAP: (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person, (c) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, provided that for
purposes hereof the amount of such Debt shall be calculated at the greater of
(i) the amount of such Debt as to which there is recourse to such Person and
(ii) the fair market value of the property which is subject to the Lien, (d) all
Support Obligations of such Person with respect to Debt of others, (e) the
principal portion of all obligations of such Person under Capital Leases, (f)
the maximum amount of all drafts drawn under standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person (to the
extent unreimbursed), and (g) the outstanding attributed principal amount under
any asset securitization program of such Person.  The Debt of any Person shall
include the Debt of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Debt.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
administration, extraordinary administration or similar debtor relief laws of
the United States or other applicable jurisdictions (U.S. domestic or foreign)
from time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied) constitute an
Event of Default.
 
“Dollar Equivalent” means (a) in relation to an amount denominated in Dollars,
the amount thereof and (b) in relation to an amount denominated in any Approved
Currency other than Dollars, the amount of Dollars that can be purchased with
such Approved Currency at the spot rate of exchange determined by the Bank in
accordance with its customary practices on the date of determination.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States.
 
“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by the Bank.
 
“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of
 

 
5

--------------------------------------------------------------------------------

 

courts or Governmental Authorities, relating to the protection of human health
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified
from time to time.
 
“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
“Event of Default” means any of the events or circumstances specified in Section
10.01.
 
“Evergreen Letter of Credit” has the meaning assigned thereto in Section
3.07(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing LOC Agreement” has the meaning assigned thereto in the Preamble to
this Agreement.
 
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Bank from three federal funds
brokers of recognized standing selected by it.
 
“Financial Institution” shall mean (i) a commercial bank, a savings and loan
association or a savings bank, in each case that has a rating of “A” or higher
by S&P or “A2” or higher by Moody’s, or (ii) a finance company, insurance
company or other financial institution or fund, which is regularly engaged in
making, purchasing or investing in loans and having total assets in excess of
$1,000,000,000.
 
“Fiscal Year” means the fiscal year of the Borrower ending on December 31 in any
year.
 
“Fronting Bank” shall have the meaning assigned thereto in Section 3.10(b).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, as recognized by the American Institute of Certified
Public Accountants and the Financial Accounting Standards Board, consistently
applied and maintained on a consistent basis throughout the period indicated,
subject to Section 1.02.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 

 
6

--------------------------------------------------------------------------------

 

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, in each case whether U.S. domestic or foreign (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantors” means each of Brink’s, Incorporated, a Delaware corporation,
Pittston Services Group Inc., a Virginia corporation, and Brink’s Holding
Company, a Delaware corporation.
 
“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending as of such
day.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other
 

 
7

--------------------------------------------------------------------------------

 

than deposits made in connection with the purchase of equipment or other assets
in the ordinary course of business) or (c) any other capital contribution to or
investment in such Person.
 
“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).
 
“Issuing Bank” shall mean the Bank or a Replacement Issuing Bank in its capacity
as the issuer of Letters of Credit hereunder.
 
“Labor Laws” means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.
 
“L/C Application” has the meaning assigned thereto in Section 3.03(b).
 
“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, including pursuant to a time draft or similar instrument presented to
or accepted by the Issuing Bank as part of a drawing under a Letter of Credit.
 
“L/C Related Documents” has the meaning assigned thereto in Section 3.05(a).
 
“Lease” means a lease, other than a Capital Lease, of real or personal, or real
and personal, property.
 
“Lease Rentals” for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rent or additional
rent) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.
 
“Lending Office” shall mean the particular office of the Issuing Bank at which
it shall issue Letters of Credit hereunder.  The Issuing Bank may have different
Lending Offices and may change such Lending Office or Lending Offices at any
time or from time to time.
 
“Letter of Credit” means any stand-by letter of credit issued by a Lending
Office pursuant to this Agreement.  In addition, on the Effective Date, the
Outstanding Letters of Credit shall be deemed to become Letters of Credit
hereunder.
 
“Letter of Credit Fee” has the meaning assigned thereto in Section 2.04(a).
 
“Letter of Credit Obligations” means, in respect of any Letter of Credit as at
any date of determination, the sum of (a) the maximum aggregate amount which is
then available to be drawn under such Letter of Credit plus (b) the aggregate
amount of all Reimbursement Obligations then outstanding with respect to such
Letter of Credit.
 

 
8

--------------------------------------------------------------------------------

 

“Leverage Ratio” means, as of the date of any determination with respect to the
Borrower, the ratio of (a) the sum of (i) Consolidated Debt as of such date,
plus (ii) the amount by which (A) the aggregate amount, as of the preceding
December 31 (or as of such date if such date is December 31), of Consolidated
Lease Rentals under non-cancellable Leases entered into by the Borrower or any
of its Subsidiaries, discounted to such December 31 to present value at 10% and
net of aggregate minimum non-cancellable sublease rentals, determined on a basis
consistent with Note 14 to the Borrower’s consolidated financial statements at
and for the period ended December 31, 2010, included in the Borrower’s 2010
annual report to shareholders, exceeds (B) $400,000,000, to (b) the sum of
(i) the amount determined pursuant to clause (a) plus (ii) Consolidated Net
Worth as of such date.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
“Loan Documents” means this Agreement and all documents delivered to the Issuing
Bank or any Lending Office in connection herewith, including without limitation,
any L/C Related Documents and any other documentation executed at the request of
any Lending Office in connection with any Letters of Credit issued pursuant to
this Agreement.
 
“Margin Stock” has the meaning given such term under Regulation U of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole that would impair the ability of the Credit
Parties to perform their obligations under the Loan Documents or (b) the rights
or remedies of the Bank under the Loan Documents.
 
“Material Domestic Subsidiary” means any Subsidiary of the Borrower which (a) is
organized under the laws of the United States, any state thereof or the District
of Columbia and (b) together with its Subsidiaries, as of any date of
determination, (i) owns more than twenty percent (20%) of the assets and
properties of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries or (ii) accounts
for more than twenty percent (20%) of Consolidated EBITDA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA and is subject to Title IV of ERISA to which the Borrower or
any ERISA Affiliate is making, has made, is accruing or has accrued an
obligation to make, contributions within the preceding six years.
 
“Non-Extension Date” has the meaning assigned thereto in Section 3.07(a).
 
“Obligations” means all Letter of Credit Obligations and other indebtedness,
advances, Debts, liabilities, obligations, covenants and duties owing by the
Borrower or any Subsidiary to
 

 
9

--------------------------------------------------------------------------------

 

the Bank, any Lending Office or any other Person required to be paid or
indemnified by the Borrower or any Subsidiary under any Loan Document, of any
kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, arising under this Agreement or under any other
Loan Document, whether arising under, out of, or in connection with, any checks,
notes, drafts, bills of exchange, acceptances, orders, instruments of guarantee
and indemnity or other instruments for the payment of money, or in any other
manner and also including any other document made, delivered or given in
connection therewith, and each other obligation and liability, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, of the Borrower or any Subsidiary to the Bank or any other
Lending Office arising under any Loan Document, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable and documented fees and
disbursements of counsel to the Bank, including, without limitation, allocated
costs of staff counsel) or otherwise, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.
 
“Outstanding Letters of Credit” has the meaning assigned thereto in the Preamble
to this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Borrower or any of its ERISA Affiliates.
 
“Permitted Assignee” has the meaning assigned thereto in Section 11.07.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
 
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA, other than a Multiemployer Plan, and in respect of which the Borrower or
any ERISA Affiliate is (or if such plan were terminated at such time, would,
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.
 
“Reimbursement Obligation” means in respect of any Letter of Credit at any date
of determination, the aggregate amount of all drawings under such Letter of
Credit honored by the issuing Lending Office and not theretofore reimbursed by
the Borrower or by the Guarantors.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, attorneys,
advisors and other authorized representatives of such Person and such Person’s
Affiliates.
 

 
10

--------------------------------------------------------------------------------

 

“Replacement Issuing Bank” shall have the meaning assigned thereto in Section
3.10(a).
 
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived under subsection
.22, .23, .27 or .28 of PBGC Regulation Section 4043.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
 
“Responsible Officer” means any of the following:  the chief executive officer,
chief financial officer or treasurer of the Borrower or any other officer of the
Borrower proposed by the Borrower and reasonably acceptable to the Bank.
 
“Restricted Subsidiary” means:
 
(i)           any Subsidiary of the Borrower at the Effective Date other than a
Subsidiary designated as an Unrestricted Subsidiary in Schedule 6.06;
 
(ii)           any Material Domestic Subsidiary of the Borrower;
 
(iii)           any Subsidiary of the Borrower that is a Guarantor;
 
(iv)           any Subsidiary of the Borrower that owns, directly or indirectly,
any of the capital stock of any Guarantor; and
 
(v)           any Person that becomes a Subsidiary of the Borrower after the
Effective Date unless, prior to such Person becoming a Subsidiary, a Responsible
Officer designates such Subsidiary as an Unrestricted Subsidiary, in accordance
with the following paragraph.
 
A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, or any Subsidiary that owns, directly or
indirectly, any of the capital stock of any Guarantor) may be designated by a
Responsible Officer as an Unrestricted Subsidiary by written notice to the Bank,
but only if (a) the Subsidiary owns no shares, directly or indirectly, of
capital stock of the Borrower or any Restricted Subsidiary and (b) immediately
after such designation, the Leverage Ratio is not greater than 0.60 to 1.00 and
the Interest Coverage Ratio is at least 3.00 to 1.00.  An Unrestricted
Subsidiary may be designated by a Responsible Officer as a Restricted Subsidiary
by written notice to the Bank, but only if immediately after such designation
(x) the Borrower shall be in compliance with Section 5.02(b) and (c) and (y) the
Leverage Ratio is not greater than 0.60 to 1.00 and the Interest Coverage Ratio
is at least 3.00 to 1.00.
 
“Revolving Letter of Credit” shall have the meaning assigned thereto in Section
3.07(b).
 
“S&P” means Standard & Poor’s Ratings Services.
 

 
11

--------------------------------------------------------------------------------

 

“Sale and Leaseback Transaction” means the sale by the Borrower or a Restricted
Subsidiary to any Person (other than the Borrower or any Restricted Subsidiary)
of any property or asset and, as part of the same transaction or series of
transactions, the leasing as lessee by the Borrower or any Restricted Subsidiary
of the same or another property or asset which it intends to use for
substantially the same purpose.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.
 
“Support Obligation” means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to supply funds
to or in any manner invest in such other Person (unless such investment is
expected to constitute a permitted investment under Section 8.10).
 
“Taxes” has the meaning assigned thereto in Section 4.01(a).
 
“Termination Date” has the meaning assigned thereto in Section 2.01.
 
“UCP” means the “Uniform Customs and Practice for Documentary Credits (2007
Revision)” published by the International Chamber of Commerce (or such later
version thereof as may be in effect at the time of issuance).
 
“United States” and “U.S.” each means the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
 
“Upfront Fee” has the meaning assigned thereto in Section 5.01(c).
 

 
12

--------------------------------------------------------------------------------

 

“Withholding Taxes” has the meaning assigned thereto in Section 4.01(a).
 
1.02           Accounting Principles.  Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Bank hereunder shall be prepared, in accordance with GAAP
applied on a consistent basis.  All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.10 consistent with the annual audited financial statements
referenced in Section 6.07); provided, however, if (a) the Borrower shall object
to determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Bank shall so object in writing within 60 days after
delivery of such financial statements, then (i) such calculations shall be made
on a basis consistent with the most recent financial statements delivered by the
Borrower to the Bank as to which no such objection shall have been made and
(ii) the Bank and the Borrower shall negotiate in good faith to amend such ratio
or requirement as to which objections shall have been made to preserve the
original intent thereof in light of such change in GAAP.
 
ARTICLE II
THE FACILITY
 
2.01           Amounts and Terms of Commitment.  Subject to the terms and
conditions of this Agreement, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower or, subject to Section 3.01(a), its Restricted
Subsidiaries from time to time from the date hereof until the fourth anniversary
of the Effective Date, or until such earlier date on which the Bank terminates
the Commitment pursuant to Section 10.02(a) or the Borrower terminates the
Commitment pursuant to Section 2.02(b) (the “Termination Date”), provided that
the aggregate Letter of Credit Obligations (after giving effect to any requested
Letters of Credit) shall not at any time exceed the Commitment.
 
2.02           Termination or Reduction of the Commitment.
 
(a)           Unless previously terminated, the Commitment shall automatically
terminate at 5:00 p.m. New York City time on the fourth anniversary of the
Effective Date.
 
(b)           The Borrower may, upon not less than three (3) Business Days’
prior notice to the Bank (i) subject to Section 2.03, terminate the Commitment,
or (ii) permanently reduce the Commitment to an amount not less than the Dollar
Equivalent of the amount of the Letter of Credit Obligations outstanding at the
effective date of such reduction, provided that (x) each reduction of the
Commitment pursuant to this Section 2.02(b) shall be an amount that is
$5,000,000 or a larger multiple of $1,000,000, and (y) the Borrower may not so
reduce the Commitment if, after giving effect thereto, the total amount of the
Letter of Credit Obligations would exceed the Commitment.  Any termination or
reduction of the Commitment shall be permanent.  If the Commitment is terminated
in its entirety under this Section 2.02(b), all accrued and unpaid Letter of
 

 
13

--------------------------------------------------------------------------------

 

Credit Fees to, but not including, the effective date of such termination shall
be payable on the effective date of such termination without any premium or
penalty.
 
2.03           Cash Collateral.
 
(a)           If any Letters of Credit would remain outstanding after the
effective date of any termination of the Commitment, in addition to satisfaction
of all other applicable terms and conditions of this Agreement, the Borrower
shall, upon written request of the Issuing Bank, deposit with and pledge to the
Issuing Bank cash in an amount equal to the total amount of the Letter of Credit
Obligations at the effective date of such termination, or arrange for the
issuance of a letter of credit for the benefit of and acceptable to the Issuing
Bank in its sole discretion.  Any such cash deposit or letter of credit shall be
in Dollars unless, with respect to any such Letter of Credit that is denominated
in an Approved Currency other than Dollars, the Issuing Bank requests that such
cash deposit or letter of credit be the Dollar Equivalent of the related Letter
of Credit Obligations.
 
(b)           If the Letter of Credit Obligations exceed the Commitment by more
than $750,000 on any date (after giving effect to any reduction of the
Commitment scheduled to take place on such date and to any payment or prepayment
on such date of Reimbursement Obligations) for any reason and such excess
continues for more than three (3) Business Days, upon written request of the
Issuing Bank, the Borrower shall promptly, but in any event not later than two
(2) Business Days after such written request, deposit with and pledge to the
Issuing Bank in Dollars cash, or arrange for the issuance of a letter of credit
denominated in Dollars for the benefit of and acceptable to the Issuing Bank in
its sole discretion, in an amount equal to such excess.
 
2.04           Letter of Credit Fees.
 
(a)           The Borrower shall pay to the Issuing Bank in Dollars or Dollar
Equivalents a letter of credit fee (the “Letter of Credit Fee”) on each Letter
of Credit issued by the Issuing Bank for the account of the Borrower in an
amount equal to the Applicable Percentage per annum on the face amount of each
such Letter of Credit; provided, however, that the minimum Letter of Credit Fee
for each Letter of Credit shall be $500.00.  Such Letter of Credit Fee shall
accrue from the date of issuance of each Letter of Credit (with such issuance
date being deemed to be the Effective Date in the case of the Outstanding
Letters of Credit that are to be continued hereunder as Letters of Credit) until
its expiration date, taking into account any extensions of the expiration date
beyond the initial expiration date.  Such fee shall be payable quarterly in
arrears on the last day of each calendar quarter and on the date each Letter of
Credit expires or is fully drawn.
 
(b)           In addition to the Letter of Credit Fees due the Issuing Bank
hereunder, the Borrower shall pay to any Lending Office issuing a Letter of
Credit any standard amendment, negotiation or other fees as such Lending Office
may request at the time such Letter of Credit is issued or amended.
 

 
14

--------------------------------------------------------------------------------

 

2.05           Computation of Fees and Interest.
 
(a)           All computations of fees and interest under this Agreement shall
be made on the basis of a 360-day year and actual days elapsed.  Fees and
interest shall accrue during each period during which such fees or interest are
computed from and including the first day thereof to but excluding the last day
thereof.
 
(b)           Each determination of an interest rate by the Bank pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower in
the absence of manifest error.
 
2.06           Payments by the Borrower.
 
(a)           All payments (including prepayments) to be made by the Borrower on
account of Obligations shall be made without set-off or counterclaim and shall,
except as otherwise expressly provided in this Agreement, be made to the
relevant Lending Office, in Dollar Equivalents and in immediately available
funds, no later than 12:00 noon (local time) unless otherwise agreed, on the
date specified herein.  Any payment which is received by a Lending Office later
than 12:00 noon (local time) shall be deemed to have been received on the
immediately succeeding Business Day and any applicable fee or interest shall
continue to accrue.
 
(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of fees or interest, as the case may be.
 
ARTICLE III
LETTERS OF CREDIT
 
3.01           General.
 
(a)           Subject to the terms and conditions set forth herein, the Borrower
may from time to time request the Issuing Bank to issue Letters of Credit
denominated in Dollars or any other Approved Currency for its own account in
such form as is acceptable to the Issuing Bank in its reasonable
determination.  A Letter of Credit may state that is it issued for the account
of any Restricted Subsidiary of the Borrower without prejudice to the agreement
herein between the Borrower and the Bank that the Borrower shall be the account
party for all Letters of Credit and shall have the obligations with respect
thereto provided by this Agreement.
 
(b)           Prior to the Effective Date, the Outstanding Letters of Credit set
forth on Schedule 3.01(b) hereto are outstanding under the Existing LOC
Agreement.  All such Outstanding Letters of Credit shall be deemed to become
outstanding Letters of Credit hereunder on the Effective Date.
 

 
15

--------------------------------------------------------------------------------

 

3.02           Terms of the Letters of Credit.
 
(a)           Each Letter of Credit shall expire at or prior to the close of
business on the earliest of (i) the date twelve (12) months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date of an Evergreen Letter of Credit, twelve (12) months after the
then-current expiration date of such Evergreen Letter of Credit, so long as the
Non-Extension Date for such Evergreen Letter of Credit occurs within three (3)
months of such then-current expiration date), (ii) the date that is five (5)
Business Days prior to the Termination Date and (iii) its stated expiration date
(including any extension thereof in accordance with this Agreement).
 
(b)           A Letter of Credit shall be issued, amended, renewed or extended,
or the amount thereof increased or reinstated, only if (and upon issuance,
amendment, renewal or extension, or increase or reinstatement of the amount, of
each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal, extension,
increase or reinstatement, the sum of the Letter of Credit Obligations does not
exceed the Commitment.  There shall be no minimum original face amount for any
Letter of Credit unless the Borrower and the Bank mutually agree.
 
3.03           Procedure for Issuance of the Letters of Credit.
 
(a)           Each Letter of Credit (other than the Outstanding Letters of
Credit) to be issued after the Effective Date shall be issued upon the request
of the Borrower received by the Issuing Bank and any other relevant Lending
Office not later than 12:00 noon (local time), three (3) Business Days prior to
the requested date of issuance.
 
(b)           Each request for issuance of a Letter of Credit (other than the
Outstanding Letters of Credit) shall be made in writing sent by fax or by
electronic communication in accordance with Section 11.02(d) and confirmed by
delivery of the original executed letter of credit application and agreement, in
the Issuing Bank’s standard form or a similar form if the relevant Lending
Office uses a different form (each, an “L/C Application”), not later than one
(1) Business Day thereafter.  Each request for issuance of a Letter of Credit
and each L/C Application shall specify, among other things:  (i) the proposed
date of issuance (which shall be a Business Day); (ii) the face amount of the
Letter of Credit; (iii) the date of expiration of the Letter of Credit; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by the beneficiary of the Letter of Credit in case of any drawing thereunder;
(vi) the full text of any certificate to be presented by the beneficiary in case
of any drawing thereunder; and (vii) whether the requested Letter of Credit is
to be denominated in Dollars or another Approved Currency.
 
(c)           Any request for an amendment to any previously-issued Letter of
Credit shall be received by the Lending Office which issued the Letter of Credit
not later than 12:00 noon (local time), unless otherwise agreed by the Lending
Office, two (2) Business Days prior to the date of the proposed amendment in
writing by fax or by electronic communication in accordance with Section
11.02(d).  Each written request for an
 

 
16

--------------------------------------------------------------------------------

 

amendment to a previously-issued Letter of Credit made by fax or by electronic
communication in accordance with Section 11.02(d) shall be in the form of the
relevant L/C Application signed by the Borrower and shall not request an
extension beyond the Termination Date.  Amendments and extensions shall be at
the sole discretion of the Lending Office which issued the Letter of Credit.
 
(d)           Notwithstanding any provision of any L/C Application to the
contrary, in the event of any conflict between the terms of any such L/C
Application and the terms of this Agreement, the terms of this Agreement shall
control with respect to payment obligations, events of default, representations
and warranties, and covenants, except that such L/C Application may provide for
further warranties relating specifically to the transaction or affairs
underlying such Letter of Credit.
 
3.04           Drawings and Reimbursements.  The Borrower hereby unconditionally
and irrevocably agrees to reimburse the relevant Lending Office for each L/C
Disbursement made by such Lending Office under any Letter of Credit issued for
the account of the Borrower; such Reimbursement Obligation shall be due and
payable seven (7) Business Days after the date the relevant Lending Office makes
such L/C Disbursement, and shall bear interest, payable upon demand, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Borrower pays such Reimbursement Obligation, at the rate per
annum equal to the Base Rate for each such day; provided that if the Borrower
fails to pay such Reimbursement Obligation on the earlier of (i) the seventh
Business Day following the date that such L/C Disbursement is made, and (ii) the
Termination Date, the Borrower shall thereafter pay interest on such unpaid
Reimbursement Obligation at the rate per annum equal to the Base Rate plus two
percent (2%) for each such day.
 
3.05           Reimbursement Obligations Absolute.  The obligations of the
Borrower to reimburse the Lending Office for L/C Disbursements made by such
Lending Office under any Letter of Credit honoring a demand for payment by the
beneficiary thereunder shall be irrevocable, absolute and unconditional under
any and all circumstances, including the following circumstances:
 
(a)           any lack of validity or enforceability of this Agreement, any
Letter of Credit, any L/C Application or any other agreement or instrument
relating thereto (collectively, the “L/C Related Documents”);
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
Letter of Credit or any other amendment or waiver of or any consent to or
departure from all or any of the L/C Related Documents;
 
(c)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, any Lending Office or any other
Person, whether in connection with this Agreement, the transactions contemplated
by the L/C Related Documents or any unrelated transaction;
 

 
17

--------------------------------------------------------------------------------

 

(d)           any draft, certificate, statement or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect other than if such payment resulted from the gross negligence or
willful misconduct of the relevant Lending Office;
 
(e)           payment by the relevant Lending Office under any Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of the Letter of Credit other than if such payment resulted from the gross
negligence or willful misconduct of the relevant Lending Office;
 
(f)           any release or amendment or waiver of or consent to departure from
any guaranty, for all or any of the obligations of the Borrower in respect of
any Letter of Credit; or
 
(g)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any account party, other than a circumstance constituting gross negligence or
willful misconduct on the part of the relevant Lending Office.
 
Neither the Issuing Bank nor any of its Related Parties shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower or its Restricted Subsidiaries to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Company to the extent permitted by Applicable Law)
suffered by the Borrower or its Restricted Subsidiaries that are caused by the
Issuing Bank’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that:
 
(x)           the Issuing Bank may accept documents that appear on their face to
be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(y)           the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
 
(z)           this sentence shall establish the standard of care to be exercised
by the Issuing Bank when determining whether drafts and other documents
presented under a
 

 
18

--------------------------------------------------------------------------------

 

Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).
 
3.06           Disbursement Procedures.  The Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under any Letter of Credit.  The Issuing Bank
shall promptly after such examination notify the Borrower by telephone
(confirmed by fax or by electronic communication in accordance with Section
11.02(d)) of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank with respect to any such L/C Disbursement.
 
3.07           Evergreen Letters of Credit; Revolving Letters of Credit.
 
(a)           If the Borrower so requests in connection with the proposed
issuance of a Letter of Credit, the Issuing Bank agrees, subject to the terms
and conditions hereof, to issue a Letter of Credit that has automatic renewal
provisions (each, an “Evergreen Letter of Credit”); provided that any such
Evergreen Letter of Credit must permit the Issuing Bank to prevent any such
renewal at least once during the term thereof (commencing with the date of
issuance of such Letter of Credit) by giving prior written notice to the
beneficiary thereof and the Borrower not later than a specified date to be
agreed upon at the time such Letter of Credit is issued, which shall occur and
be effective on a date (the “Non-Extension Date”) falling no earlier than three
(3) months prior to the stated expiration date of such Evergreen Letter of
Credit.  Unless otherwise directed by the Issuing Bank, the Borrower shall not
be required to make a specific request to the Issuing Bank for any renewal of an
Evergreen Letter of Credit; provided, however, that the Issuing Bank shall not
be required to permit any renewal of an Evergreen Letter of Credit if the
Issuing Bank has determined that (i) it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof or
(ii) one or more of the applicable conditions specified in Section 5.02 is not
then satisfied.
 
(b)           If the Borrower so requests in connection with the proposed
issuance of a Letter of Credit, the Issuing Bank agrees, subject to the terms
and conditions hereof, to issue a Letter of Credit that has automatic provisions
for the increase or reinstatement of the face amount of such Letter of Credit
(each, a “Revolving Letter of Credit”); provided that any such Revolving Letter
of Credit must permit the Issuing Bank to prevent each such increase or
reinstatement by giving prior written notice to the beneficiary and the Borrower
thereof not later than a date to be agreed upon at the time such Letter of
Credit is issued, which shall occur and be effective on a date falling no
earlier than two (2) Business Days prior to such increase or
reinstatement.  Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
increase or reinstatement of a Revolving Letter of Credit; provided, however,
that the Issuing Bank shall not be required to permit any such increase or
reinstatement of a Revolving Letter of Credit if the Issuing Bank has determined
that (i) it would have no obligation at such time to issue such Letter of Credit
in its increased or
 

 
19

--------------------------------------------------------------------------------

 

reinstated amount under the terms hereof or (ii) one or more of the applicable
conditions specified in Section 5.02 is not then satisfied.
 
3.08           Additional Limitations.  Notwithstanding anything contained
herein to the contrary:
 
(a)           the Issuing Bank shall not be under any obligation to issue any
Letter of Credit other than the Outstanding Letters of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitration shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law or regulation applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (in each case, for which the Issuing
Bank is not compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it; or
 
(ii)           the issuance of such Letter of Credit would violate any policies
of the Issuing Bank of general application or applicable generally to similar
customers.
 
(b)           The Issuing Bank shall not be under any obligation to amend, renew
or extend, or increase or reinstate the amount of, any Letter of Credit if (i)
the Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended, renewed or extended form or increased or reinstated
amount under the terms hereof, (ii) the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit, or (iii) the
Issuing Bank has determined that one or more applicable conditions contained in
Section 5.02 hereof shall not then be satisfied.
 
3.09           Applicability of ISP and UCP.  The rules of the ISP shall apply
to each Letter of Credit unless, when a Letter of Credit is issued, the Issuing
Bank elects to have the rules of the UCP apply or unless otherwise expressly
agreed by the Issuing Bank and the Borrower (including any such agreement
applicable to an Outstanding Letter of Credit).  To the extent not inconsistent
with the foregoing, each Letter of Credit shall also be subject to the New York
Uniform Commercial Code as in effect from time to time.
 
3.10           Downgrade Event.  If the long term senior credit rating of the
Issuing Bank is reduced below “A” by S&P or “A2” by Moody’s, then, at the
request of the Borrower, the Issuing Bank shall use its commercially reasonable
efforts to take one of the following actions (at its option):
 
(a)           arrange for a replacement Issuing Bank (the “Replacement Issuing
Bank”) on terms and conditions reasonably acceptable to the Borrower, or
 

 
20

--------------------------------------------------------------------------------

 

(b)           arrange for another bank (the “Fronting Bank”) to confirm Letters
of Credit issued by the Issuing Bank or to issue letters of credit to the
Borrower’s, or its Restricted Subsidiaries’, beneficiaries with support of a
back-to-back Letter of Credit issued by the Issuing Bank, on terms and
conditions reasonably acceptable to the Borrower.
 
The Borrower will use its commercially reasonable efforts to assist the Issuing
Bank to identify a Replacement Issuing Bank or a Fronting Bank and to obtain its
agreement to act in such capacity.  Any Replacement Issuing Bank shall be
subject to the approval of the Borrower unless such Replacement Issuing Bank
shall have a rating of “A” or higher by S&P or “A2” or higher by Moody’s.
 
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
 
4.01           Taxes.
 
(a)           Payments made by the Borrower or any Guarantor hereunder and under
any instrument executed hereunder shall be made free and clear of, and without
deduction for, any and all present or future taxes, levies, imposts, duties,
deductions, withholding and similar charges (“Taxes”) excluding, in the case of
each Issuing Bank, each Lending Office, each Replacement Bank, each Fronting
Bank and each Permitted Assignee, (i) Taxes (including franchise or receipts
taxes) imposed on or in respect of its net income, capital, or receipts, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Issuing Bank, Lending Office, Replacement Bank, Fronting Bank or Permitted
Assignee (as the case may be) (A) is organized, (B) has its principal place of
business, or (C) is, through an office or other fixed place of business, deemed
to be doing business or maintaining a permanent establishment under any
applicable income tax treaty, and (ii) any branch profits Tax imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
(such non-excluded Taxes being “Withholding Taxes”).  If the Borrower shall be
required by law to deduct any Withholding Taxes from or in respect of any sum
payable hereunder or under any instrument executed hereunder, the Borrower:
 
(i)           shall pay to each Issuing Bank, Lending Office, Replacement Bank,
Fronting Bank or Permitted Assignee an additional amount so that the net amount
received and retained by such Issuing Bank, Lending Office, Replacement Bank,
Fronting Bank or Permitted Assignee after taking into account deductions for
Withholding Taxes (and any deductions for additional sums payable on account of
any additional payment called for by this sentence) will equal the full amount
which would have been received and retained by such Issuing Bank, Lending
Office, Replacement Bank, Fronting Bank or Permitted Assignee as if no such
Withholding Taxes been paid, deducted, or withheld;
 
(ii)           shall make such deductions; and
 

 
21

--------------------------------------------------------------------------------

 

(iii)           shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with Applicable Law.
 
(b)           The Borrower will furnish each Issuing Bank, Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee original Withholding Tax
receipts, notarized copies of Withholding Tax receipts or such other appropriate
documentation as may be reasonably satisfactory to such Person or as will prove
payment of tax in a court of law applying U.S. Federal Rules of Evidence for all
Taxes paid by the Borrower pursuant to Section 4.01(a).  The Borrower will
deliver such receipts within a reasonable period after payment of any
Withholding Taxes, but in no event later than 60 days after the due date for the
related Withholding Tax.
 
(c)           The Borrower shall indemnify each Issuing Bank, Replacement Bank,
Fronting Bank or Permitted Assignee for the full amount of Taxes that the
Borrower should have withheld, but failed to withhold, pursuant to this Section
4.01 paid by such Issuing Bank, Replacement Bank, Fronting Bank or Permitted
Assignee and any liability (including interest and penalties, if any) arising
therefrom or with respect thereto.
 
(d)           In the event a claim arises against an Issuing Bank, Lending
Office, Replacement Bank, Fronting Bank or Permitted Assignee that is covered by
the indemnity provisions of Section 4.01(c), notice shall be given promptly by
such Person to the Borrower.  If the Borrower would be liable for the entire
amount of such claim pursuant to Section 4.01(c), then the Borrower shall have
the right to contest and defend by all appropriate legal proceedings any such
third-party claim and to control all settlements of any such third-party claim
(unless such Issuing Bank, Lending Office, Replacement Bank, Fronting Bank or
Permitted Assignee agrees to assume the cost of settlement and to forgo such
indemnity) and to select lead counsel to defend any and all such third-party
claims at the sole cost and expense of Borrower, as the case may be; provided,
however, that the Borrower may not effect any settlement that could result in
any cost, expense or liability to any Issuing Bank, Lending Office, Replacement
Bank, Fronting Bank or Permitted Assignee unless such Person consents in writing
to such settlement, which consent shall not be unreasonably withheld.  In
connection with any such claim, action or proceeding, the parties shall
cooperate with each other and provide each other with access to relevant books
and records in their possession.
 
(e)           If an Issuing Bank, Lending Office, Replacement Bank, Fronting
Bank or Permitted Assignee is entitled to a refund or credit of Withholding Tax,
it shall use reasonable efforts to pursue such refund or credit (and interest
with respect thereto), and if it receives such refund or credit, shall pay to
the Borrower the amount of the refund or credit (and interest with respect
thereto) actually received.
 
(f)           Each Issuing Bank, Replacement Bank, Fronting Bank or Permitted
Assignee shall use reasonable efforts (consistent with its internal policies
and applicable legal and regulatory restrictions) to change the jurisdiction of
its relevant Lending Office if such change would avoid or reduce any Withholding
Tax; provided that no such change of jurisdiction shall be made if, in the
reasonable judgment of such Issuing Bank, Fronting Bank, Replacement Bank or
Permitted Assignee, such change would be
 

 
22

--------------------------------------------------------------------------------

 

materially disadvantageous to such Issuing Bank, Lending Office, Fronting Bank,
Replacement Bank or Permitted Assignee, as the case may be.
 
(g)           The Bank shall deliver to the Borrower, on or prior to the
Effective Date and, in the case of any other Issuing Bank or Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee, prior to the date such
Person becomes an Issuing Bank, Lending Office, Replacement Bank, Fronting Bank
or Permitted Assignee, as the case may be, as may be reasonably required from
time to time by Applicable Law or as may be reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
Applicable Law or by the taxing authorities of any jurisdiction and such other
reasonably requested information (i) as will permit the Borrower, as the case
may be, to determine (A) whether or not payments made hereunder are subject to
Withholding Taxes and (B) if applicable, the required rate of withholding or
deduction, and (ii) to evidence entitlement on the part of any Issuing Bank,
Lending Office, Replacement Bank, Fronting Bank or Permitted Assignee to any
available exemption from, or reduction of, applicable Withholding Taxes in
respect of payments to be made hereunder or to establish such Person’s status
for Withholding Tax purposes in the applicable jurisdiction.  Consistent with
the foregoing, the Bank agrees to deliver to the Borrower on or prior to the
Effective Date properly completed and executed United States Internal Revenue
Service Forms W-8BEN and/or W-8EC1 (or successor Forms) or properly completed
and executed originals of any other form (together with any supporting or
supplementary documentation) which the Borrower reasonably requests and which
are required for the Borrower to demonstrate that payments made by the Borrower
to the Bank under this Agreement or any instrument executed hereunder, either
are exempt from United States Federal Withholding Taxes or are payable at a
reduced rate.  Any Issuing Bank, Lending Office, Replacement Bank, Fronting Bank
or Permitted Assignee shall promptly notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.  If any Issuing Bank, Lending Office, Replacement Bank, Fronting Bank
or Permitted Assignee fails to provide the forms or otherwise take action as
required by this Section 4.01(g), the Borrower shall, notwithstanding anything
in this Section 4.01 to the contrary, withhold amounts required to be withheld
by Applicable Law from any payments to any such Issuing Bank, Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee at the applicable
statutory rate.
 
(h)           The Borrower shall not be required to indemnify any Issuing Bank,
Lending Office, Replacement Bank, Fronting Bank or Permitted Assignee or to pay
any additional amounts to any Issuing Bank, Lending Office, Replacement Bank,
Fronting Bank or Permitted Assignee in respect of Taxes pursuant to this
Section 4.01 to the extent that the obligation to pay such additional amounts
would not have arisen but for a failure by such Issuing Bank, Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee to comply with the
provisions of this Section 4.01.
 
4.02           Illegality.  If the Issuing Bank shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for the Issuing Bank or any other relevant Lending
 

 
23

--------------------------------------------------------------------------------

 

Office to issue Letters of Credit, then, on notice thereof by the Issuing Bank
to the Borrower, the obligation of the Issuing Bank to issue Letters of Credit,
as the case may be, shall be suspended until the Issuing Bank shall have
notified the Borrower that the circumstances giving rise to such determination
no longer exist.  The Issuing Bank shall immediately notify the Borrower of any
such event.
 
4.03           Increased Costs and Reduction of Return.
 
(a)           If the Issuing Bank shall determine that, due to either (i) the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof or (ii) the compliance with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Issuing Bank or any Lending Office of agreeing to issue or issuing
or maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, upon written request therefor by the Issuing Bank, pay
to the Issuing Bank additional amounts as are sufficient to compensate the
Issuing Bank or such Lending Office for such increased costs.
 
(b)           If the Issuing Bank shall have determined that (i) the
introduction of any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, (iii) any change in the interpretation or administration of
any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, or (iv)
compliance by the Issuing Bank (or other relevant Lending Office) or any
corporation controlling the Issuing Bank, with any Capital Adequacy Regulation
affects or would affect the amount of capital required or expected to be
maintained by the Issuing Bank, any Lending Office or any corporation
controlling the Issuing Bank and (taking into consideration the Issuing Bank’s
and such controlling corporation’s policies with respect to capital adequacy and
the Issuing Bank’s desired return on capital) determines that the amount of such
capital is increased as a consequence of Letters of Credit issued or maintained
by the Issuing Bank under this Agreement, then, upon written request of the
Issuing Bank, the Borrower shall immediately pay to the Issuing Bank or the
relevant Lending Office, from time to time as specified by the Issuing Bank,
additional amounts sufficient to compensate the Issuing Bank or such Lending
Office for such increase.
 
(c)           The Issuing Bank will notify the Borrower of any event occurring
after the date hereof which will entitle the Issuing Bank or any Lending Office
to compensation from the Borrower pursuant to this Section 4.03 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation.  If the
Issuing Bank requests compensation under this Section 4.03, the Borrower may, by
notice to the Issuing Bank, require that the Issuing Bank furnish to the
Borrower a statement setting forth the basis for requesting such compensation
and the method for determining the amount thereof.
 

 
24

--------------------------------------------------------------------------------

 

(d)           Notwithstanding any of the foregoing provisions of this Section
4.03, increased costs or additional compensation to be paid pursuant to this
Section 4.03 shall not include any Taxes, the payment of which is governed by
Section 4.01.
 
4.04           Certificate of the Issuing Bank.  If claiming reimbursement or
compensation pursuant to this Article IV, the Issuing Bank shall deliver to the
Borrower a certificate setting forth in reasonable detail the amount payable to
the Issuing Bank or any relevant Lending Office hereunder, and such certificate
shall be conclusive and binding on the Borrower in the absence of manifest
error.
 
4.05           Survival.  The agreements and obligations of the Borrower in this
Article IV shall survive the payment of all other Obligations.
 
ARTICLE V
CONDITIONS PRECEDENT
 
5.01           Conditions to Effectiveness of this Agreement.  The effectiveness
of this Agreement and the obligation of the Issuing Bank to issue any Letter of
Credit is subject to the satisfaction of the following conditions precedent on
or before the Effective Date:
 
(a)           Receipt of Documents.  The Bank shall have received on or before
the Effective Date all of the following, in form and substance reasonably
satisfactory to the Bank and its counsel:
 
(i)           Amended and Restated Letter of Credit Agreement.  This Agreement,
duly executed and delivered by each Credit Party;
 
(ii)           Resolutions; Incumbency.
 
(A)           Copies of the resolutions of the board of directors of each Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to be delivered by it hereunder,
certified as of the Effective Date by the Secretary or an Assistant Secretary of
such Credit Party; and
 
(B)           A certificate of the Secretary or Assistant Secretary of each
Credit Party as of the Effective Date certifying the names and true signatures
of the officers of such Credit Party authorized to execute and deliver this
Agreement and all other Loan Documents to be delivered by it hereunder.
 
(iii)           Financial Statements.  The Annual Report on Form 10-K of the
Borrower for the Fiscal Year ended as of December 31, 2010 and the Quarterly
Report on Form 10-Q of the Borrower for the three-month period ended as of March
31, 2011.
 

 
25

--------------------------------------------------------------------------------

 

(iv)          Certificate.  A certificate signed by a Responsible Officer, dated
as of the Effective Date, certifying as to the matters set forth in Section
5.01(b) below.
 
(v)           Legal Opinions.  Opinions in form and substance reasonably
satisfactory to the Bank of the general counsel of the Borrower (and in such
capacity, acting as counsel for the Credit Parties) and, as to matters of New
York law, of Hunton & Williams LLP, special counsel to the Credit Parties.
 
(b)           No Default, etc.  As of the Effective Date:
 
(i)           no Default or Event of Default exists;
 
(ii)          the representations and warranties in Article VI (other than in
the case of the Outstanding Letters of Credit to be deemed issued hereunder,
Section 6.07(c)) are true and correct in all material respects on and as of such
date, as though made on and as of such date; and
 
(iii)         since December 31, 2010, there has occurred no event or
circumstance that could reasonably be expected to result in a Material Adverse
Effect.
 
(c)           Upfront Fee.  The Bank shall have received on or before the
Effective Date full payment of a fee (the “Upfront Fee”) of $255,000.  The
Upfront Fee shall be fully earned when paid and shall not be refundable under
any circumstances.
 
(d)           Payment of Costs and Fees. The Borrower shall have paid all
reasonable out-of-pocket costs, accrued and unpaid fees and expenses incurred by
the Bank, to the extent due and payable on the Effective Date, including the
reasonable fees and expenses of outside counsel to the Bank.
 
5.02           Conditions to Subsequent Issuances.  The obligation of the
Issuing Bank to issue, amend, renew or extend, or increase or reinstate the
amount of, any Letter of Credit after the Effective Date is subject to the
satisfaction of the following conditions precedent on the date of the relevant
extension of credit:
 
(a)           Request for Letter of Credit.  The Issuing Bank shall have
received a request and an L/C Application in accordance with Section 3.03;
 
(b)           Continuation of Representations and Warranties.  The
representations and warranties contained in Article VI (other than, after the
Effective Date, Section 6.07(c)) shall be true and correct in all material
respects on and as of the date of such extension of credit with the same effect
as if made on and as of such date, except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of such earlier date; and
 
(c)           No Existing Default.  No Default or Event of Default shall exist
on the date of such request or immediately after giving effect to the requested
issuance,
 

 
26

--------------------------------------------------------------------------------

 

amendment, renewal, extension, increase or reinstatement of such Letter of
Credit, and without limiting the generality of the foregoing, no Reimbursement
Obligation shall be outstanding and unpaid.
 
Each request for the issuance, amendment, renewal, extension, increase or
reinstatement of a Letter of Credit shall constitute a representation and
warranty by the Borrower that, as of the date of such request and immediately
after giving effect to such issuance, amendment, renewal, extension, increase or
reinstatement of such Letter of Credit, the conditions in this Section 5.02 have
been satisfied and, without limiting the generality of the foregoing, no
Reimbursement Obligation shall be outstanding and unpaid.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Each Credit Party (or, as specifically provided below, the Borrower only),
represents and warrants to the Bank, as follows:
 
6.01           Corporate Existence.  Such Credit Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; (b) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted and to execute
and deliver and to perform its obligations under the Loan Documents to which it
is party; and (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not have
a Material Adverse Effect.
 
6.02           Non-Contravention.  The execution, delivery and performance by
such Credit Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate, limited liability company or other
business entity action and do not and will not (i) require any consent or
approval of the shareholders or members of such Credit Party, (ii) violate any
provision of any law, rule, regulation (including, without limitation,
Regulation T, U or X of the Board), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Credit
Party or of the charter or by-laws of such Credit Party, (iii) result in a
breach of or constitute a default under any agreement or instrument to which
such Credit Party is a party or by which it is bound, which breach or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (iv) result in the creation of a Lien of any nature
upon or with respect to any of the properties now owned or hereafter acquired by
such Credit Party; and such Credit Party is not in default under any such order,
writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease, or instrument or in violation of any such law,
rule, or regulation, which default or violation would have a Material Adverse
Effect.
 
6.03           No Consent.  No authorization, consent, approval, license,
exemption of, or filing or registration with, or any other action in respect of
any Governmental Authority (other than any filings or reports required under the
federal securities laws) is or will be necessary for the valid execution and
delivery by such Credit Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby.
 

 
27

--------------------------------------------------------------------------------

 

6.04           Execution and Delivery; Binding Obligations.  Each of the Loan
Documents to which such Credit Party is a party constitute legal, valid, and
binding obligations of such Credit Party enforceable against such Credit Party
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Debtor
Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
6.05           Title to Properties.  Such Credit Party and each of its
Restricted Subsidiaries has good and marketable title to all of the material
assets and properties owned by it, and valid leasehold interests in all material
assets and properties leased by it, free and clear of all Liens except those
permitted by Section 8.02 and except for covenants, restrictions, rights,
easements and minor irregularities in title which do not materially interfere
with the occupation, use and enjoyment by such Credit Party or its Restricted
Subsidiaries of such properties and assets in the normal course of business as
presently conducted or materially impair the value thereof for such business.
 
6.06           Subsidiaries.  Schedule 6.06 sets forth, as of the Effective
Date, a complete list of each Subsidiary of the Borrower as of the Effective
Date, including the correct name thereof, the jurisdiction of its organization
and the percentage of shares of its capital stock or similar equity interests
outstanding owned by the Borrower and each other Subsidiary and whether it is a
Restricted Subsidiary or an Unrestricted Subsidiary.  All of the outstanding
shares of capital stock or similar equity interests of each Restricted
Subsidiary set forth on Schedule 6.06 have been duly authorized and validly
issued, are fully paid and nonassessable and are free and clear of any Lien
except as permitted by Section 8.02.  No Subsidiary owns any capital stock of
the Borrower.  Each of the Restricted Subsidiaries of the Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; and each Restricted Subsidiary (i) has the
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (ii) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a Material Adverse Effect and (iii) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, except where the failure to have such Governmental Approvals would not
have a Material Adverse Effect.
 
6.07           Financial Statements.  The Borrower hereby represents and
warrants that:
 
(a)           The consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2010, and the related consolidated statements of
operations, comprehensive income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for the Fiscal Year then ended, audited by KPMG
LLP, independent public accountants, copies of which have been delivered to the
Bank, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all prepared in accordance with GAAP applied on a
consistent basis.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2011, the related unaudited consolidated statement
of
 

 
28

--------------------------------------------------------------------------------

 

operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for the fiscal quarter then ended, copies of which have been
delivered to the Bank, fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, subject to normal recurring year-end adjustments,
all prepared in accordance with GAAP (except for the omission of notes) applied
on a consistent basis.
 
(c)           Since December 31, 2010, there has been no material adverse change
in the financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole that has had a Material Adverse Effect.
 
6.08           Litigation.
 
(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of a Responsible Officer, threatened, against the Borrower or any
Restricted Subsidiary or the properties of the Borrower or any Restricted
Subsidiary before any Governmental Authority or arbitrator that, if determined
adversely, would have a Material Adverse Effect.
 
(b)           Neither the Borrower nor any Restricted Subsidiary is in default
(in any respect which would have a Material Adverse Effect) with respect to any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect and applicable to the Borrower or any Restricted
Subsidiary.
 
6.09           Taxes.  The Borrower and each Restricted Subsidiary has filed all
material Tax returns required to be filed and paid all Taxes shown thereon to be
due, including interest and penalties, or provided adequate reserves, in
accordance with GAAP, for the payment thereof.
 
6.10           ERISA.  (a) Each Plan has complied with and has been administered
in all material respects in accordance with the applicable provisions of ERISA
and the Code.  No Pension Plan has terminated under circumstances giving rise to
liability of the Borrower or any ERISA Affiliate to the PBGC under Section 4062,
4063 or 4064 of ERISA, which liability remains unpaid in whole or in part, and
no Lien under Section 4068 of ERISA exists with respect to the assets of the
Borrower or any ERISA Affiliate.  No Reportable Event has occurred with respect
to any Pension Plan, except for Reportable Events that would not have a Material
Adverse Effect.  No accumulated funding deficiency within the meaning of Section
302 of ERISA or Section 412 of the Code (whether or not waived) exists with
respect to any Pension Plan, nor does any lien under Section 302 of ERISA or
Section 412 of the Code exist with respect to any Pension Plan.
 
(b)           Neither the Borrower nor any ERISA Affiliate has completely or
partially withdrawn from any one or more Multiemployer Plans under circumstances
which have given rise to or would give rise to withdrawal liability under ERISA
which, in the aggregate, would have a Material Adverse Effect and which has not
been fully paid as of the Effective Date.  Neither the Borrower nor any ERISA
Affiliate has received notice that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of
 

 
29

--------------------------------------------------------------------------------

 

ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
terminated under Title IV of ERISA, nor, to the knowledge of any Responsible
Officer, is any such reorganization, insolvency or termination reasonably likely
to occur, where such reorganization, insolvency or termination has resulted or,
to the knowledge of any Responsible Officer, is reasonably expected to result in
an increase in the contributions required to be made to such Multiemployer Plan
in an amount that would have a Material Adverse Effect.  Neither the Borrower
nor any ERISA Affiliate has failed to make any contribution to a Multiemployer
Plan which is required under ERISA or an applicable collective bargaining
agreement in an amount which is material in the aggregate (except to the extent
there is a good faith dispute as to whether any contribution is owed, the amount
owed or the existence of facts that would give rise to a withdrawal).
 
6.11           No Default.  No Default and no Event of Default has occurred and
is continuing.
 
6.12           Federal Reserve Regulations.  (a)  Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
 
(b)           No Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
Regulations promulgated by the Board, including, without limitation, Regulations
T, U or X.
 
6.13           Investment Company Act.  None of the Credit Parties is or is
required to be registered as an “investment company” within the meaning of
Section 3(a) of the Investment Company Act of 1940, as amended.
 
6.14           Environmental Matters.  In the ordinary course of its business,
the Borrower conducts an ongoing review of the effect of Environmental Laws and
laws relating to occupational safety and health on the business, operations and
properties of the Borrower and its Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including any capital
or operating expenditures required for clean-up, closure or restoration of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection and
occupational health and safety standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses).  On the basis of this review, the Borrower represents and
warrants that applicable Environmental Laws and laws relating to occupational
health and safety do not, and would not, have a Material Adverse Effect.  The
Borrower and each Restricted Subsidiary has obtained and holds all permits,
licenses and approvals required under Environmental Laws except those where the
failure to obtain and hold would not have a Material Adverse Effect, and the
Borrower and its Restricted Subsidiaries have not received any written notice of
any failure to be in compliance with the terms and conditions of such permits,
licenses and approvals, which failure would have a Material Adverse Effect.
 

 
30

--------------------------------------------------------------------------------

 

6.15           Compliance with Law.  Each Credit Party has timely filed all
material reports, documents and other materials required to be filed by it under
all Applicable Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all Applicable Law,
and is otherwise in compliance with all Applicable Law in respect of the conduct
of its business and the ownership and operation of its properties, except in
each case to the extent that the failure to comply therewith, individually or in
the aggregate, would not have a Material Adverse Effect.
 
6.16           Priority of Debt.  Each Credit Party hereby represents and
warrants that all Debt created under this Agreement for which it is or may be
liable ranks pari passu with all other unsecured and unsubordinated Debt for
borrowed money which such person owes or may be liable for to any Person other
than the Bank.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
Until all of the Obligations have been paid and satisfied in full, all Letters
of Credit have expired or been terminated and the Commitment has expired or been
terminated, unless consent has been obtained in the manner provided for in
Section 11.01, the Borrower will:
 
7.01           Payment of Taxes, etc.  Pay and discharge, and cause each
Restricted Subsidiary to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto (other than penalties in the nature of interest), and all lawful
material claims which, if unpaid, might become a lien or charge upon any
properties of the Borrower or any Restricted Subsidiary; provided, however, that
neither the Borrower nor any Restricted Subsidiary shall be required to pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested in good faith and by proper proceedings and
against which it is maintaining adequate reserves in accordance with GAAP or
(ii) the nonpayment of all such taxes, assessments, charges, levies and claims
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.
 
7.02           Maintenance of Insurance.  Maintain, and cause each Restricted
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations (or, to the extent consistent with prudent business
practice, through its own program of self-insurance) in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower or such Restricted Subsidiary operates.
 
7.03           Preservation of Legal Existence, etc.  Preserve and maintain, and
cause each Restricted Subsidiary to preserve and maintain, its legal existence
and material rights, franchises and privileges; provided, however, that nothing
herein contained shall prevent any merger or consolidation permitted by Section
8.03; and provided further that the Borrower shall not be required to preserve
or to cause any Restricted Subsidiary to preserve its legal existence or any
such rights, franchises or privileges if a Responsible Officer determines in
good faith that the preservation thereof is no longer desirable in the conduct
of the business of the Borrower and its
 

 
31

--------------------------------------------------------------------------------

 

Restricted Subsidiaries taken as a whole and that the loss thereof is not
disadvantageous in any material respect to the Borrower and its Restricted
Subsidiaries taken as a whole.
 
7.04           Compliance with Laws, etc.  Comply, and cause each Restricted
Subsidiary to comply, with the requirements of all Applicable Laws (other than
laws, rules, regulations, and orders which are not final and are being contested
in good faith by proper proceedings) of any Governmental Authority (including
Labor Laws and Environmental Laws), where noncompliance with which would have a
Material Adverse Effect.
 
7.05           Compliance with ERISA and the Code.  Comply, and cause each of
its ERISA Affiliates to comply, with the minimum funding standards under ERISA
with respect to its Pension Plans and use its best efforts, and cause each ERISA
Affiliate to use its best efforts, to comply with all other applicable
provisions of ERISA and the Code and the regulations and interpretations
promulgated thereunder, except where the failure to so comply would not have a
Material Adverse Effect.
 
7.06           Compliance with Contracts, etc.  Perform, and cause each
Restricted Subsidiary to perform, all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except where
the failure to do so would not have a Material Adverse Effect.
 
7.07           Access to Properties.  Permit, and cause its Restricted
Subsidiaries to permit, any representatives designated by the Bank, upon
reasonable prior notice to the Borrower, to visit the properties of the Borrower
or any Restricted Subsidiary at reasonable times and as often as reasonably
requested.
 
7.08           Conduct of Business.  Engage in, and cause its Restricted
Subsidiaries to engage in, only those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Effective Date and such other
businesses reasonably related or complementary thereto or in furtherance
thereof, or in other lines of business which are insignificant when viewed in
the overall context of the businesses then engaged in by the Borrower and its
Subsidiaries taken as a whole.
 
7.09           Use of Proceeds.  Use the Letters of Credit for general corporate
purposes of the Borrower and its Restricted Subsidiaries in compliance with this
Agreement.
 
7.10           Financial Statements.  Furnish or cause to be furnished to the
Bank at its address as set forth in Section 11.02 or such other office as may be
designated in writing by the Bank:
 
(a)           annually, as soon as available, but in any event no later than 90
days after the end of each Fiscal Year, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and consolidated
statements of income, comprehensive income, changes in shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such year, setting forth in
each case in comparative form figures for the previous Fiscal Year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon of KPMG LLP or any other firm of independent certified public
accountants of recognized national standing which opinion shall not be qualified
with respect to scope limitations imposed by the Borrower or any Subsidiary,
 

 
32

--------------------------------------------------------------------------------

 

the status of the Borrower and its Subsidiaries as a going concern or the
accounting principles followed by the Borrower or any Subsidiary not in
accordance with GAAP;
 
(b)           as soon as available, but in any event no later than 60 days after
the end of each of the first three fiscal quarterly periods of each Fiscal Year,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such quarter and consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the Fiscal
Year ending with such quarter, setting forth in each case in comparative form
the figures for the corresponding periods in the previous Fiscal Year, all in
reasonable detail, prepared in accordance with GAAP applicable to quarterly
financial statements generally, and certified by a Responsible Officer as fairly
presenting, in all material respects, the financial position of the Borrower and
its Subsidiaries, taken as a whole, and their results of operations and cash
flows, subject to changes resulting from year-end adjustments;
 
(c)           substantially concurrently with the delivery of financial
statements pursuant to clause (a) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to clause
(a) above), a certificate signed by a Responsible Officer to the effect that
such officer has made due inquiry and that to the knowledge of such officer
except as stated therein no Default or Event of Default has occurred hereunder
and that such officer has made due inquiry and that to the knowledge of such
officer except as stated therein no default has occurred under any other
agreement to which the Borrower is a party or by which it is bound, or by which
any of its properties or assets may be affected, which would have a Material
Adverse Effect and specifying in reasonable detail the exceptions, if any, to
such statements;
 
(d)           substantially concurrently with the delivery of financial
statements pursuant to clauses (a) and (b) above (but in any event, no later
than the time such financial statements are required to be delivered pursuant to
clauses (a) and (b) above), a covenant compliance certificate signed by a
Responsible Officer, in a form reasonably acceptable to the Bank, with respect
to the periods covered by the financial statements being delivered therewith,
certifying compliance with the covenants set forth in Sections 8.01 and 8.11, in
each case, with a reasonably detailed calculation thereof, as of the last day of
the fiscal period to which such financial statements relate;
 
(e)           substantially concurrently with the delivery of financial
statements pursuant to clause (b) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to clause
(b) above), a certificate signed by a Responsible Officer and stating that such
officer has made due inquiry and that to the knowledge of such Responsible
Officer no Default or Event of Default has occurred and is continuing, or, if a
Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof; and
 
(f)           within three (3) Business Days after a Responsible Officer obtains
knowledge of the occurrence of any Default or Event of Default, a certificate of
a
 

 
33

--------------------------------------------------------------------------------

 

Responsible Officer setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto.
 
Any financial statement required to be delivered pursuant to this Section 7.10
shall be deemed to have been delivered on the date on which the Borrower posts
such financial statement on its website on the Internet at www.brinks.com (or a
successor website) or when such financial statement is posted on the SEC’s
website on the Internet at www.sec.gov (or a successor website) and, in each
case, such financial statement is readily accessible to the Bank on such date;
provided that the Borrower shall give notice of any such posting to the Bank by
electronic communication pursuant to procedures approved by the Bank.
 
7.11           Books and Records.  Keep, and cause each Restricted Subsidiary to
keep, proper books of record and accounts in which full, true and correct
entries in accordance with GAAP shall be made of all dealings or transactions in
relation to its business and activities and the business and activities of its
Restricted Subsidiaries.
 
7.12           Additional Information.  Furnish, and cause each Restricted
Subsidiary to furnish, with reasonable promptness such other financial
information as the Bank may reasonably request, provided that the Borrower shall
not be required to furnish any information that would result in violation of any
confidentiality agreement by which it is bound but, at the request of the Bank,
shall use its reasonable best efforts to obtain a waiver of such agreement to
permit furnishing of such information under this provision.
 
7.13           SEC Filings.  Promptly after the same are available, furnish or
make available copies of all current reports on Form 8-K, quarterly reports on
Form 10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which the Borrower or any Subsidiary may
be required to file with the Securities and Exchange Commission (excluding
registration statements filed pursuant to employee stock option or benefit plans
and without exhibits except as expressly requested by the Bank); provided that
any reports required to be furnished pursuant to this Section 7.13 shall be
deemed to have been furnished on the date on which the Borrower posts such
report on its website on the Internet at www.brinks.com (or a successor website)
or when such report is posted on the SEC’s website on the Internet at
www.sec.gov (or a successor website) and, in each case, such report is readily
accessible to the Bank on such date; provided that the Borrower shall give
notice of any such posting to the Bank by electronic communication pursuant to
procedures approved by the Bank.
 
7.14           Change in Debt Rating.  Within three (3) Business Days after any
Responsible Officer receives notice of any change in the Applicable LT Rating,
furnish written notice of such change and the new Applicable LT Rating to the
Bank.
 
7.15           Notice of Environmental Matters.  Furnish, and cause each
Restricted Subsidiary to furnish, to the Bank, as soon as reasonably practicable
after receipt by the Borrower or any Restricted Subsidiary, a copy of any
written notice or claim to the effect that the Borrower or any Restricted
Subsidiary is liable to any Person as a result of the presence or release of any
Hazardous Material which claim would have a Material Adverse Effect.
 

 
34

--------------------------------------------------------------------------------

 

7.16           Notice of Litigation and Other Matters.  Promptly (but in no
event later than three (3) Business Days after a Responsible Officer obtains
knowledge thereof) furnish telephonic (confirmed in writing to the Bank) or
written notice to the Bank of:
 
(a)           the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against any of the Credit Parties or any Restricted Subsidiary thereof or any of
their respective properties, assets or businesses (i) which in the reasonable
judgment of the Borrower would, if adversely determined, have a Material Adverse
Effect, (ii) with respect to any Debt equal to or in excess of $25,000,000 of
the Credit Parties or any of their Restricted Subsidiaries or (iii) with respect
to any Loan Document;
 
(b)           any notice of any violation received by any of the Credit Parties
or any Restricted Subsidiary thereof from any Governmental Authority including,
without limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of a Responsible Officer in any such case would have a
Material Adverse Effect; and
 
(c)           (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code
(along with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices from the PBGC received by any of the Credit Parties or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any of the Credit Parties or any ERISA Affiliate from any Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA which would have a Material Adverse Effect, (iv) a
Responsible Officer obtaining knowledge or reason to know that any of the Credit
Parties or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA, (v) the occurrence of a Reportable Event, (vi) a
failure to make any required contribution to a Pension Plan which would have a
Material Adverse Effect, and (vii) the creation of any Lien in favor of the PBGC
or a Pension Plan which would have a Material Adverse Effect.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
Until all of the Obligations have been paid and satisfied in full, all Letters
of Credit have expired or been terminated and the Commitment has expired or been
terminated unless consent has been obtained in the manner provided for in
Section 11.01, the Borrower will not:
 
8.01           Financial Covenants.
 
(a)           Maximum Leverage Ratio.  Permit the Leverage Ratio, as of the end
of each fiscal quarter ending after the Effective Date, to be greater than 60%.
 

 
35

--------------------------------------------------------------------------------

 

(b)           Minimum Interest Coverage Ratio.  Permit the Interest Coverage
Ratio, as of the end of each fiscal quarter ending after the Effective Date, to
be less than 3.00 to 1.00.
 
8.02           Limitations on Liens.  Create, incur, assume or suffer to exist,
or permit any Restricted Subsidiary to create, incur, assume or suffer to exist,
any Lien on, or with respect to, any of their assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
 
(a)           Liens existing on the Effective Date and set forth on Schedule
8.02;
 
(b)           Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c)           the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
 
(d)           Liens consisting of deposits or pledges made in the ordinary
course of business (i) in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
(e)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of any material parcel of real property or
impair the use thereof in the ordinary conduct of business;
 
(f)           Liens in favor of the Bank for the benefit of the Bank;
 
(g)           Liens on the property or assets of any Person existing at the time
such Person becomes a Restricted Subsidiary and not incurred in contemplation
thereof, as long as the outstanding principal amount of any Debt or the
outstanding amount of any other obligations secured thereby is not voluntarily
increased by such Person after the date such Person becomes a Restricted
Subsidiary;
 
(h)           Liens on the property or assets of the Credit Parties or any
Restricted Subsidiary securing Debt which is incurred to finance the
acquisition, construction or
 

 
36

--------------------------------------------------------------------------------

 

improvement on such property or assets, provided that (i) each such Lien shall
be created simultaneously with, or within twelve months after, the acquisition
(or the completion of the construction or improvement) of the related property
or assets; (ii) each such Lien does not at any time encumber any property other
than the related property or assets financed by such Debt; (iii) the principal
amount of Debt secured by each such Lien is not increased; and (iv) the
principal amount of Debt secured by each such Lien shall at no time exceed 100%
of the original purchase price of such related property or assets at the time
acquired and the costs of any such construction or improvements on such property
or assets, as applicable;
 
(i)           Liens consisting of judgment or judicial attachment Liens,
provided that (i) the claims giving rise to such Liens are being diligently
contested in good faith by appropriate proceedings, (ii) adequate reserves for
the obligations secured by such Liens have been established and (iii)
enforcement of such Liens has been stayed;
 
(j)           Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;
 
(k)           Liens on property or assets of the Borrower or any Restricted
Subsidiary securing indebtedness owing to the Borrower or any Restricted
Subsidiary;
 
(l)           Liens on coal reserves leased by the Borrower or by any Restricted
Subsidiary as lessee, securing Debt to the lessors thereof, arising out of such
leases;
 
(m)           Liens on any Margin Stock purchased or carried by the Borrower or
any of its Subsidiaries;
 
(n)           the extension, renewal or replacement of any Lien permitted by
clauses (a), (g), or (h), but only if the principal amount of Debt secured by
the Lien immediately prior thereto is not increased and the Lien is not extended
to other property;
 
(o)           Liens not released, terminated or satisfied of record to the
extent the underlying obligation purporting to be secured thereby has been paid
or satisfied in full and any obligation to extend credit with respect thereto
extinguished;
 
(p)           Liens which are created automatically upon opening a bank account
pursuant to the Dutch general banking conditions (Algemene Bankvoorwaarden) in
favor of an account bank; and
 
(q)           in addition to any Lien permitted by clauses (a) through (p),
immediately after giving effect to any concurrent repayment of secured Debt,
Liens securing Debt of the Borrower or any Restricted Subsidiary so long as the
sum of (A) the aggregate principal amount of all such secured Debt plus (B) the
aggregate amount of Consolidated Lease Rentals (excluding Consolidated Lease
Rentals under Leases in effect as of December 31, 2010 (and any renewal,
extension or replacement thereof) and Leases with respect to property not owned
by the Borrower on such date), discounted to present value
 

 
37

--------------------------------------------------------------------------------

 

at ten percent (10%), compounded annually, arising out of all Sale and Leaseback
Transactions to which the Borrower or any of its Restricted Subsidiaries is then
a party (including Sale and Leaseback Transactions, if any, entered into
pursuant to Section 8.09), does not exceed 15% of Consolidated Net Worth;
provided that the sale or transfer of (i) coal, oil, gas or other minerals in
place for a period of time until, or in an amount such that, the transferee will
realize therefrom a specified amount of money (however determined) or a
specified amount of such coal or other minerals or (ii) any other interest in
property of the character commonly referred to as a “production payment” shall
not be deemed to constitute Debt secured by a Lien.
 
8.03           Disposition of Debt and Shares of Restricted Subsidiaries;
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets.
 
(a)           Sell or otherwise dispose of, or permit any Restricted Subsidiary
to sell or otherwise dispose of, any capital stock or other equity interests or
any Debt of any Restricted Subsidiary; (b) in the case of any Restricted
Subsidiary, issue, sell or otherwise dispose of any of such Restricted
Subsidiary’s capital stock (other than directors’ qualifying shares, to satisfy
preemptive rights or in connection with a split or combination of shares or a
dividend in shares) except to the Borrower or another Restricted Subsidiary; (c)
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or permit any Restricted Subsidiary to liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution); or (d) directly or
indirectly, or permit any Restricted Subsidiary to directly or indirectly,
consolidate with or merge with or into or sell, lease or otherwise dispose of
all or substantially all of its assets to any Person; unless in the case of any
transaction described in clauses (a)-(d) above, after giving effect thereto, all
of the following conditions shall be met:
 
(i)           the Leverage Ratio shall not be greater than 0.60 to 1.00 and the
Interest Coverage Ratio shall not be less than 3.00 to 1.00;
 
(ii)           in the case of the sale or other disposition of the capital stock
or other equity interests of a Restricted Subsidiary or sale, lease or other
disposition of all or substantially all of the assets of a Restricted
Subsidiary, such Restricted Subsidiary shall not be a Credit Party unless such
sale, lease or other disposition is to the Borrower or another Credit Party;
 
(iii)           in the case of a merger, amalgamation or consolidation, (A) if
the Borrower is a party thereto, the Borrower shall be the surviving entity and
(B) if the Borrower is not a party thereto and another Credit Party is a party
thereto, a Credit Party shall be the surviving entity;
 
(iv)           in the case of a liquidation, winding-up or dissolution, (A) any
Credit Party (other than the Borrower) may liquidate, wind-up or dissolve itself
into a Credit Party or a Restricted Subsidiary, provided that such surviving
Credit Party or Restricted Subsidiary expressly assumes the obligations of such
Credit Party hereunder and (B) any Restricted Subsidiary which is not a Credit
Party
 

 
38

--------------------------------------------------------------------------------

 

may liquidate, wind-up or dissolve itself pursuant to any Debtor Relief Laws or
otherwise; and
 
(v)           no Default or Event of Default has occurred and is continuing.
 
Provided that the conditions of this Section 8.03 are satisfied, none of the
foregoing provisions shall be deemed to prohibit the Borrower or any of its
Restricted Subsidiaries from selling, transferring, assigning or otherwise
disposing of Margin Stock for fair market value or selling, contributing,
financing or otherwise conveying or pledging assets in connection with any asset
securitization program permitted by Section 8.02(j).
 
8.04           Transactions with Affiliates.  Except as permitted in Section
8.10(j), engage, or permit any Restricted Subsidiary to engage, directly or
indirectly, in any material transaction with an Affiliate (other than the
Borrower) on terms more favorable to the Affiliate than would have been
obtainable in arm’s-length dealing.
 
8.05           Compliance with Regulations T, U and X.  In the case of the
Borrower and any Subsidiary of the Borrower, purchase or carry any Margin Stock
or incur, create or assume any obligation for borrowed money or other liability
or make any investment, capital contribution, loan, advance or extension of
credit or sell or otherwise dispose of any assets or pay any dividend or make
any other distribution to its shareholders or take or permit to be taken any
other action or permit to occur or exist any event or condition if such action,
event or condition would result in this Agreement or the other transactions
contemplated hereby violating Regulation T, U or X.
 
8.06           Hedging Agreements.  Enter into or permit to exist, or permit any
Restricted Subsidiary to enter into or permit to exist, Hedging Agreements for
the purpose of speculation and not for the purpose of hedging risks associated
with the businesses of the Borrower and its Restricted Subsidiaries.
 
8.07           ERISA.  (a) Terminate, or permit any of its ERISA Affiliates to
terminate, any Pension Plan under circumstances which would reasonably result in
a material liability of the Borrower or any ERISA Affiliate to the PBGC, or
permit to exist the occurrence of any Reportable Event or any other event or
condition which presents a material risk of such a termination by the PBGC; (b)
engage, or permit any of its Subsidiaries or any Pension Plan to engage, in a
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) that would reasonably result in material liability of the
Borrower or any of its Restricted Subsidiaries; (c) fail, or permit any of its
Restricted Subsidiaries to fail, to make any contribution to a Multiemployer
Plan which is required by ERISA or an applicable collective bargaining agreement
in an amount which is material (except to the extent there is a good faith
dispute as to whether any contribution is owed, the amount owed or the existence
of facts that would give rise to a withdrawal); (d) completely or partially
withdraw, or permit any of its ERISA Affiliates to completely or partially
withdraw, from a Multiemployer Plan, if such complete or partial withdrawal will
result in any material withdrawal liability under Title IV of ERISA; or (e)
enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material liability to the
Borrower or any ERISA
 

 
39

--------------------------------------------------------------------------------

 

Affiliate.  For purposes of this Section 8.07, an amount is material if it would
have a Material Adverse Effect after aggregation with all other liabilities
described in this Section 8.07.
 
8.08           Limitations on Acquisitions.  Acquire, or permit any Restricted
Subsidiary to acquire, all or any portion of the capital stock or other
ownership interest in any Person which is not then a Restricted Subsidiary or
any assets collectively constituting a business unit of a Person which is not
then a Restricted Subsidiary, unless after giving effect to such acquisition on
a pro forma basis, no Default or Event of Default has occurred and is
continuing.
 
8.09           Sale Leaseback Transactions.  Sell or transfer, or permit any
Restricted Subsidiaries to sell or transfer, any material property or assets
owned by the Borrower or any Restricted Subsidiary on the Effective Date to any
Person (other than the Borrower or a Restricted Subsidiary) with the intention
of taking back a lease of such property or assets or any similar property or
assets, if the sum of (A) the amount of Consolidated Lease Rentals, discounted
to present value at 10%, compounded annually, which would arise out of such
proposed Sale and Leaseback Transaction, plus (B) the aggregate amount of
Consolidated Lease Rentals (excluding Consolidated Lease Rentals under Leases in
effect as of December 31, 2010 (and any renewal, extension or replacement
thereof) and Leases with respect to property not owned by the Borrower or any
Restricted Subsidiary on such date), discounted to present value at ten percent
(10%), compounded annually, arising out of all other Sale and Leaseback
Transactions to which the Borrower or any of its Restricted Subsidiaries is then
a party, plus (C) the aggregate principal amount of all Debt of the Borrower or
any Restricted Subsidiary secured by Liens incurred in reliance on Section
8.02(q), would exceed 10% of Consolidated Net Worth.
 
8.10           Limitations on Investments.  Make or permit to exist, or permit
any Restricted Subsidiary to make or permit to exist, any Investment, other than
Investments which are:
 
(a)           cash and Cash Equivalents;
 
(b)           current assets generated in the ordinary course of business;
 
(c)           accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;
 
(d)           Investments consisting of capital stock, obligations, securities
or other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;
 
(e)           advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business;
 
(f)           advances or loans to directors, officers and employees that do not
exceed $25,000,000 in the aggregate at any one time outstanding;
 
(g)           advances or loans to customers and suppliers in the ordinary
course of business in an aggregate amount consistent with the past practice of
the Person making such advance or loan;
 

 
40

--------------------------------------------------------------------------------

 

(h)           loans to shareholders intended to constitute dividends on, or
payment on account of, any capital stock;
 
(i)           Investments or Support Obligations by the Borrower and its
Restricted Subsidiaries existing on the Effective Date;
 
(j)           Investments by the Borrower or its Restricted Subsidiaries in the
Borrower or any other Subsidiary (provided that such Investment would not
otherwise constitute a breach of Section 8.08);
 
(k)           Support Obligations of the Borrower or its Restricted Subsidiaries
for the benefit of the Borrower or any other Subsidiary;
 
(l)           acquisitions permitted by Section 8.08 and Investments consisting
of capital stock, obligations, securities or other property received in
connection with any merger, sale or other combination permitted by Section 8.03;
 
(m)           Investments in connection with the management of Pension Plans and
other benefit plans of the Borrower and its Subsidiaries (including without
limitation The Pittston Company Employee Welfare Benefit Trust);
 
(n)           Hedging Agreements permitted by Section 8.06;
 
(o)           advances or loans to any Person with respect to the deferred
purchase price of property, services or other assets in dispositions permitted
by Section 8.03; and
 
(p)           Investments of a nature not contemplated in the foregoing
subsections (a) through (o) in an aggregate amount not to exceed 10% of
Consolidated Net Worth as of the end of the Fiscal Year most recently ended for
which audited financial statements are available.
 
8.11           Limitations on Consolidated Debt.  Create, issue, incur, assume,
become liable in respect of or suffer to exist Consolidated Debt in an aggregate
principal amount exceeding $950 million at any time outstanding.
 
ARTICLE IX
GUARANTY
 
9.01           Guaranty of Payment.  Subject to Section 9.08 below, each
Guarantor hereby unconditionally and irrevocably guarantees to the Bank the
prompt payment in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) of all Obligations.  Any such payment
shall be made at such place and in the same currency as such relevant Obligation
is payable.  This guaranty is a guaranty of payment and not solely of collection
and is a continuing guaranty and shall apply to all Obligations whenever
arising.
 
9.02           Obligations Unconditional.  The obligations of the Guarantors
hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, or any
other agreement or instrument referred to herein, to the
 

 
41

--------------------------------------------------------------------------------

 

fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor.  Each Guarantor agrees that this
guaranty may be enforced by the Bank without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Loan Document or
any collateral, if any, hereafter securing the Obligations or otherwise and each
Guarantor hereby waives the right to require the Bank to proceed against any
other Guarantor or any other Person (including a co-guarantor) or to require the
Bank to pursue any other remedy or enforce any other right.  Each Guarantor
further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Guarantor (or any other
guarantor of the Obligations) for amounts paid under this guaranty until such
time as the Bank has been paid in full, all commitments under this Agreement
have been terminated and no Person or Governmental Authority shall have any
right to request any return or reimbursement of funds from the Bank in
connection with monies received under this Agreement.  Each Guarantor further
agrees that nothing contained herein shall prevent the Bank from suing in any
jurisdiction on this Agreement or any other Loan Document or foreclosing its
security interest in or Lien on any collateral, if any, securing the Obligations
or from exercising any other rights available to it under this Agreement or any
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of any Guarantor’s obligations hereunder; it being the purpose and
intent of each Guarantor that its obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.  Neither a
Guarantor’s obligations under this guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever (i) by an impairment, modification, change, release or limitation of
the liability of any other Guarantor, (ii) by reason of the bankruptcy or
insolvency of such other Guarantor, (iii) by reason of the application of the
laws of any foreign jurisdiction or (iv) by reason of the location of such other
Guarantor in any foreign jurisdiction.  Each Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance of by the Bank upon this guaranty or acceptance
of this guaranty.  The Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty.  All dealings between the
Borrower and the Guarantors, on the one hand, and the Bank, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty.
 
9.03           Modifications.  Each Guarantor agrees that (a) all or any part of
the security which hereafter may be held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) the Bank shall not
have any obligation to protect, perfect, secure or insure any such security
interests or Liens which hereafter may be held, if any, for the Obligations or
the properties subject thereto; (c) the time or place of payment of the
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed, increased or accelerated, in whole or in part;
(d) the Borrower and any other party liable for payment under this Agreement may
be granted indulgences generally; (e) any of the provisions of this Agreement or
any other Loan Document may be modified, amended or waived; (f) any party
(including any co-guarantor) liable for the payment thereof may be granted
indulgences or be released; and (g) any deposit balance for the credit of the
Borrower or any other party liable for the payment of the Obligations or liable
upon any security therefor may be
 

 
42

--------------------------------------------------------------------------------

 

released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Obligations, all without notice to or further assent
by such Guarantor, which shall remain bound thereon, notwithstanding any such
exchange, compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.
 
9.04           Waiver of Rights.  Each Guarantor expressly waives to the fullest
extent permitted by Applicable Law: (a) notice of acceptance of this guaranty by
the Bank and of all Letters of Credit issued by the Bank; (b) presentment and
demand for payment or performance of any of the Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Obligations or with respect to any security
therefor; (d) notice of the Bank obtaining, amending, substituting for,
releasing, waiving or modifying any Lien, if any, hereafter securing the
Obligations, or the Bank’s subordinating, compromising, discharging or releasing
such Liens, if any; (e) all other notices to which the Borrower might otherwise
be entitled in connection with the guaranty evidenced by this Article IX; and
(f) demand for payment under this guaranty.
 
9.05           Reinstatement.  The obligations of each Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Bank on demand for all reasonable and documented costs and out-of-pocket
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel) incurred by the Bank in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
9.06           Remedies.  Each Guarantor agrees that, as between such Guarantor,
on the one hand, and the Bank, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 10.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 10.02) notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by such Guarantor.
 
9.07           Subrogation.  Each Guarantor hereby agrees that until the payment
and satisfaction in full of all Obligations and the expiration and termination
of the commitments it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 9.01, whether by
subrogation or otherwise, against any Credit Party, any other guarantor of any
of the Obligations or any security for any of the Obligations.
 
9.08           Limitation of Guaranty.  Notwithstanding any provision to the
contrary contained herein, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any Applicable Law relating to fraudulent conveyances or
transfers) then the obligations of such Guarantor hereunder
 

 
43

--------------------------------------------------------------------------------

 

shall be limited to the maximum amount that is permissible under Applicable Law
(as now or hereinafter in effect).
 
9.09           Termination of Guaranty Upon Divestiture.  The obligations of any
Guarantor under this Article IX shall automatically terminate as to such
Guarantor upon any consolidation, merger, sale or other disposition or
liquidation or dissolution permitted by Section 8.03 as a result of which such
Guarantor is no longer a Subsidiary of the Borrower immediately after the
consummation of such transaction and any outstanding amounts owing in respect of
such obligations shall have been paid in full.
 
ARTICLE X
EVENTS OF DEFAULT
 
10.01           Event of Default.  Any of the following shall constitute an
“Event of Default”:
 
(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Reimbursement Obligation, or
(ii) within three (3) Business Days after the same shall become due, any
interest, fee or any other amount payable hereunder or pursuant to any other
Loan Document to which the Borrower is a party;
 
(b)           Breach of Representation or Warranty.  Any representation or
warranty by the Borrower or any Guarantor made or deemed made herein or in any
other Loan Document, or which is contained in any certificate, document or
financial or other statement by the Borrower or any Guarantor, or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect on or as of the date made or deemed made;
 
(c)           Other Defaults.  The Borrower or any Guarantor fails to perform or
observe any other term or covenant contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer gives written
notice of such failure to the Bank or (ii) the date upon which written notice
thereof is given to the Borrower by the Bank;
 
(d)           Voluntary Proceedings.  The Borrower or any Guarantor shall
(i) commence a voluntary case under any Debtor Relief Laws (as now or hereafter
in effect), (ii) file a petition seeking to take advantage of any Debtor Relief
Laws, (iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
(e)           Involuntary Proceedings.  A case or other proceeding shall be
commenced against the Borrower or any Guarantor in any court of competent
jurisdiction seeking
 

 
44

--------------------------------------------------------------------------------

 

(i) relief under any Debtor Relief Law, (ii) any writ or warrant of attachment,
distraint or execution or similar process against all or any substantial part of
the assets of the Borrower or any Guarantor and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy or (iii) the
appointment of a trustee, receiver, custodian, liquidator or the like for the
Borrower or any Guarantor or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any such Debtor Relief Laws) shall be
entered;
 
(f)           Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $25,000,000 in any
Fiscal Year shall be entered against the Borrower or any Restricted Subsidiary
by any court and such judgment or order shall not, within sixty (60) days after
entry thereof, be bonded, discharged or stayed pending appeal, or shall not be
discharged within sixty (60) days after the expiration of such stay;
 
(g)           Guaranty.  At any time after the execution and delivery thereof,
the guaranty given by a Guarantor hereunder or any provision thereof shall cease
to be in full force or effect as to such Guarantor, except as provided in
Section 9.08 and 9.09, or such Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm all or any portion of such Guarantor’s
obligations under such guaranty;
 
(h)           Cross-Acceleration.  The Borrower or any Guarantor shall
(i) default in the performance or observance of any other covenant or provision
of any agreement or instrument under or by which any Debt (other than Debt
incurred under this Agreement) is created, evidenced or secured, if the effect
of such default pursuant to this clause (i) is to cause, or to permit the holder
or holders of such Debt (or a trustee or agent on its or their behalf) to cause,
and such holder or holders (or a trustee or agent on its or their behalf) does
cause, such Debt to become due prior to its stated maturity, and the aggregate
amount of the Debt the maturity of which is so accelerated pursuant to this
clause (i) equals or exceeds $25,000,000 (or equivalent), or (ii) be required to
prepay, repurchase, defease or redeem any Debt (other than (A) Debt incurred
under this Agreement, (B) the redemption of any preferred stock classified as
Debt pursuant to any mandatory redemption provision, and (C) any conversion of
Debt (including preferred stock classified as Debt) to capital stock pursuant to
any conversion right or option) prior to the maturity thereof other than by
regularly scheduled principal payments if the aggregate amount of such Debt
which is required to be prepaid, repurchased, defeased or redeemed equals or
exceeds $25,000,000;
 
(i)           Payment Cross-Defaults.  The Borrower or any Guarantor shall
default in the payment when due, beyond any grace period permitted from time to
time, of any Debt (other than Debt under this Agreement) heretofore or hereafter
issued, assumed, guaranteed, contracted or incurred by it, and the aggregate
amount of such Debt equals or exceeds $25,000,000 (or the equivalent thereof);
or
 

 
45

--------------------------------------------------------------------------------

 

(j)           Cross Default to Restricted Subsidiary Obligations.  Any
Restricted Subsidiary shall default in any payment obligation to the Bank or any
branch or Affiliate thereof and any such default shall continue beyond any
period of grace applicable thereto and the aggregate of all such defaulted
payment obligations shall equal or exceed $10,000,000 and such condition shall
continue to exist thirty (30) days after written notice thereof is given by the
Bank to the Borrower.
 
10.02           Remedies.  If any Event of Default occurs and is then
continuing, the Bank may:
 
(a)           declare the Commitment to be terminated, whereupon the Commitment
shall forthwith be terminated;
 
(b)           declare the unpaid principal amount of all outstanding
Reimbursement Obligations, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
 
(c)           exercise all rights and remedies available to it under the Loan
Documents or Applicable Law; and
 
(d)           require the Borrower to pay to the Bank in immediately available
funds, in Dollars, an amount equal to the maximum amount then available to be
drawn under all Letters of Credit then outstanding, for deposit in a cash
collateral account maintained by the Bank, as security for the Letters of Credit
then outstanding;
 
provided, however, that upon the occurrence of any event specified in Section
10.01(d) or Section 10.01(e) (in the case of Section 10.01(e)(i), upon the
expiration of the 60-day period mentioned therein), the Commitment shall
automatically terminate and the unpaid principal amount of all outstanding
Reimbursement Obligations and all fees, interest and other amounts as aforesaid
shall automatically become due and payable without further act of the Bank.
 
10.03           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
ARTICLE XI
MISCELLANEOUS
 
11.01           Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement or any other Loan Document to which the Borrower or any
Guarantor is party, and no consent with respect to any departure by the Borrower
or any Guarantor therefrom, shall be effective unless the same shall be in
writing and signed by the Bank, the Borrower and the Guarantors, and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given.
 

 
46

--------------------------------------------------------------------------------

 

11.02           Notices.
 
(a)           All notices, requests and other communications provided for
hereunder shall be in writing (including, unless the context expressly otherwise
provides, fax) and mailed, sent by overnight delivery service or faxed, or by
electronic communication to the extent permitted by Section 11.02(d), to the
address or number specified for notices to the applicable party set forth on
Schedule 11.02; or to such other address as shall be designated by such party in
a written notice to the other parties.
 
(b)           All such notices, requests and other communications shall, when
transmitted by overnight delivery service or fax, be effective the day after
delivered to the overnight delivery service, when transmitted by fax with
machine transmittal confirmation or, if transmitted by mail, upon delivery,
except that notices pursuant to Article II or Article III shall not be effective
until actually received by the Bank.
 
(c)           The Borrower acknowledges and agrees that the Bank’s agreement to
receive notices, requests and other communications by fax is solely for the
convenience and at the request of the Borrower.  The Bank shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such communications and the Bank shall not have any liability
to the Borrower or other Person on account of any action taken or not taken by
the Bank in reliance upon such fax communication.  The obligation of the
Borrower to repay the Obligations shall not be affected in any way or to any
extent by any failure by the Bank to receive written confirmation of any fax
communication or by the receipt by the Bank of a confirmation which is at
variance with the terms understood by the Bank to be contained in the fax
communication.
 
(d)           (i)  Notices and other communications to the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Issuing Bank, provided that the foregoing shall not apply to notices to the
Issuing Bank pursuant to Articles II or III hereof if the Issuing Bank has
notified the Bank and the Borrower that it is incapable of receiving notices
under such Articles by electronic communication.  The Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it and acceptable
to the Bank and the Issuing Bank, provided that approval of such procedures may
be limited to particular notices or communications.
 
 (ii)          Unless the Bank otherwise prescribes, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed
 

 
47

--------------------------------------------------------------------------------

 

receipt by the intended recipient at its e-mail address as described in the
foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.
 
11.03           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
11.04           Costs and Expenses.  The Borrower shall, whether or not the
transactions contemplated hereby shall be consummated:
 
(a)           pay or reimburse the Bank within five (5) Business Days after
demand (or on the Effective Date to the extent provided in Section 5.01(c)) for
all reasonable out-of-pocket costs and expenses incurred by the Bank in
connection with the development, preparation, delivery, administration and
execution of, and any amendment, supplement, waiver or modification to, this
Agreement, any other Loan Document and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including reasonable counsel fees, incurred by
the Bank with respect thereto; and
 
(b)           pay or reimburse the Bank within five (5) Business Days after
demand for all reasonable out-of-pocket costs and expenses incurred by it in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies (including in connection with any “workout” or restructuring
regarding the Obligations) under this Agreement or any other Loan Document,
including reasonable counsel fees (including the allocated cost of staff
counsel) incurred by the Bank.
 
11.05           Indemnities.  Whether or not the transactions contemplated
hereby shall be consummated:
 
(a)           The Borrower shall pay, indemnify, and hold the Bank, the Issuing
Bank and their Affiliates and each of their officers, directors, employees,
counsel, agents, attorneys, advisors and other authorized representatives (each,
an “Indemnified Person”) harmless from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including reasonable counsel fees,
including the allocated cost of staff counsel but excluding Taxes, the
indemnification for which is addressed in Section 4.01) of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement and any other Loan Document, and the
transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or proceeding related to this Agreement or the Letters
of Credit, or the use of the proceeds thereof, whether or not any Indemnified
Person is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, the Borrower shall not have any obligation hereunder to
any Indemnified Person with respect to any Indemnified Liability to the extent
that such Indemnified Liability is found in a final, non-appealable judgment
 

 
48

--------------------------------------------------------------------------------

 

by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnified Person.
 
(b)           The obligations in this Section 11.05 shall survive payment of all
other Obligations.  At the election of the Borrower, the Borrower shall defend
such Indemnified Person using legal counsel satisfactory to such Indemnified
Person in such Person’s sole discretion, at the sole cost and expense of the
Borrower, provided that no conflict between the interests of the Bank and the
Borrower exists with respect to the Indemnified Liabilities, and provided,
further that the Borrower may not settle any Indemnified Liability without the
consent of such Indemnified Person (which consent shall not be unreasonably
withheld or delayed; Borrower agrees that such Indemnified Person may withhold
such consent if such settlement (i) does not include an unconditional release of
such Indemnified Person from all liability or claims that are the subject of
such Indemnified Liability, and (ii) includes any statement as to any
admission).  All amounts owing under this Section 11.05 shall be paid within 30
days after demand.
 
(c)           If any sum due from a Credit Party under this Agreement or another
Loan Document or under any order or judgment given or made in relation hereto or
thereto has to be converted from the currency (the “first currency”) in which
the same is payable hereunder or thereunder or under such order or judgment into
another currency (the “second currency”) for the purpose of (i) making or filing
a claim or proof against such Credit Party with any Governmental Authority or in
any court or tribunal or (ii) enforcing any order or judgment given or made in
relation hereto, the Borrower shall indemnify and hold harmless each of the
Persons to whom such sum is due from and against any loss actually suffered as a
result of any discrepancy between (a) the rate of exchange used to convert the
amount in question from the first currency into the second currency and (b) the
rate or rates of exchange at which such Person, acting in good faith in a
commercially reasonable manner, purchased the first currency with the second
currency after receipt of a sum paid to it in the second currency in
satisfaction, in whole or in part, of any such order, judgment, claim or
proof.  The foregoing indemnity shall constitute a separate obligation of each
Credit Party distinct from its other obligations hereunder and shall survive the
giving or making of any judgment or order in relation to all or any of such
other obligations.
 
11.06           Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor any
Guarantor may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Bank and any assignment by
the Bank must be in compliance with Section 11.07.
 
11.07           Assignments.  The Bank may at any time assign and delegate all,
or any ratable part of all, of the Letters of Credit, the Commitment and the
other rights and obligations of the Bank hereunder to one or more of the
following Persons (each a “Permitted Assignee”):  (i) one or more of its
Affiliates (which, for the avoidance of doubt, includes as of the Effective
Date, The Royal Bank of Scotland plc and each of its Subsidiaries) without
restriction, and (ii) any Financial Institution, provided that (A) unless an
Event of Default has occurred and is
 

 
49

--------------------------------------------------------------------------------

 

continuing, such Financial Institution shall be reasonably acceptable to the
Borrower (such acceptance not to be unreasonably delayed), and (B) unless an
Event of Default has occurred and is continuing for at least thirty (30) days
thereafter, no Financial Institution shall be a Person commonly known as a
vulture or distressed debt purchaser; provided, however, that the Borrower may
continue to deal solely and directly with the Bank in connection with the
interest so assigned to a Permitted Assignee until written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Permitted Assignee, shall have been given to the
Borrower by the Bank and the Permitted Assignee.  Nothing herein shall restrict
or require the consent of any Person to the pledge by the Bank of all or any
portion of its rights and interests hereunder or any Loan Document to any
Federal Reserve Bank, and such Federal Reserve Bank may enforce such pledge in
any manner permitted by Applicable Law.
 
11.08           Confidentiality.  The Bank agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
non-public information provided to it by any Guarantor, the Borrower or any of
their respective Subsidiaries, in connection with this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information (i) was or
becomes generally available to the public other than as a result of a disclosure
by the Bank, or (ii) was or becomes available on a non-confidential basis from a
source other than a Guarantor or the Borrower, provided that such source is not
bound by a confidentiality agreement with such Guarantor or the Borrower to the
knowledge of the Bank; provided further, however that the Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of the Bank by any such authority; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable Requirement of Law; and (D) to the Bank’s independent auditors
and other professional advisors.  Notwithstanding the foregoing, the Borrower
and the Guarantors authorize the Bank to disclose to any Permitted Assignee, and
to any prospective Permitted Assignee, such financial and other information in
the Bank’s possession concerning the Guarantors, the Borrower or their
respective Subsidiaries which has been delivered to the Bank pursuant to this
Agreement or which has been delivered to the Bank by a Guarantor, the Borrower,
or any of their respective Subsidiaries in connection with the Bank’s credit
evaluation of the Guarantors and the Borrower prior to entering into, or upon
review or renewal of, this Agreement; provided that such Permitted Assignee or
prospective Permitted Assignee agrees in writing to the Bank to keep such
information confidential to the same extent required of the Bank hereunder.
 
11.09           Counterparts; Effectiveness.  This Agreement may be executed by
one or more of the parties to this Agreement in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.  This Agreement shall become effective at such time, on
or after the Effective Date, that the conditions precedent set forth in Section
5.01 have been satisfied or waived and when it shall have been executed by each
of the Credit Parties and the Bank, and the Bank shall have received copies of
the signature pages hereto (via facsimile, .pdf copy or otherwise) which, when
taken together, bear the signatures of each Credit Party and the Bank.
 

 
50

--------------------------------------------------------------------------------

 

11.10           Severability.  The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.
 
11.11           Governing Law and Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE IN PERSONAM JURISDICTION OF THOSE COURTS.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE
PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW OR BY
REGISTERED OR CERTIFIED MAIL TO SUCH PARTY’S ADDRESS FOR NOTICES PURSUANT TO
SECTION 11.02.
 
11.12           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ITS
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY ARE WAIVED BY OPERATION OF THIS SECTION 11.12 AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.
 

 
51

--------------------------------------------------------------------------------

 

11.13           Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Borrower,
the Guarantors and the Bank, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, oral or written, relating to the
subject matter hereof and thereof.
 
11.14           No Novation.  This Agreement amends and restates in its entirety
the Existing LOC Agreement.  This Agreement shall not constitute a novation of
the Existing LOC Agreement and shall in no way extinguish the Borrower’s
unconditional obligation to repay all indebtedness, including accrued and unpaid
interest, evidenced by the Existing LOC Agreement.
 
11.15           USA Patriot Act.  The Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Bank to
identify the Borrower in accordance with said Act.
 
[remainder of page intentionally blank]
 

 
52

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Letter of Credit Agreement to be duly executed and delivered in New York by
their proper and duly authorized officers as of the day and year first above
written.
 



 
BORROWER
     
THE BRINK’S COMPANY
     
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
GUARANTORS
       
BRINK’S, INCORPORATED
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
PITTSTON SERVICES GROUP INC.
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
BRINK’S HOLDING COMPANY
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer



 
 
 
 
 
 
 
 

Signature Page to Amended and Restated Letter of Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
BANK
     
THE ROYAL BANK OF SCOTLAND N.V.
     
By:
/s/ William McGinty  
Name:
William McGinty  
Title:
Director



 
 
 
 
 

 
 

  Signature Page to Amended and Restated Letter of Credit Agreement
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01(b)
OUTSTANDING LETTERS OF CREDIT


 
Account Party
L/C
Number
Approved
Currency
 
Amount
 
Beneficiary
The Brink’s Company
S173568
USD
3,700,000.00
RBS (China) Co., Ltd.
Brink’s Aviation Security Services SA
S174624
EUR
5,632,000.00
The Royal Bank of Scotland N.V.
Brink’s Deutschland GmbH
S174645
EUR
3,400,000.00
The Royal Bank of Scotland N.V.
Brink’s Deutschland GmbH
S174646
EUR
426,000.00
The Royal Bank of Scotland N.V.
Brink’s Deutschland GmbH
S174684
EUR
250,000.00
The Royal Bank of Scotland N.V.
Brink’s Aviation Security Services SA
S174756
EUR
555,784.35
The Royal Bank of Scotland N.V.
Brink’s Aviation Security Services SA
S174757
EUR
996,219.76
The Royal Bank of Scotland N.V.
Brink’s Aviation Security Services SA
S174758
EUR
598,285.51
The Royal Bank of Scotland N.V.
Brink’s Aviation Security Services SA
S174759
EUR
1,154,324.42
The Royal Bank of Scotland N.V.
Brink’s Aviation Security Services SA
S174760
EUR
631,487.82
The Royal Bank of Scotland N.V.
Brink’s Global Services Inc.
S829750
HKD
250,000.00
The Royal Bank of Scotland N.V.
The Brink’s Company
S858435
USD
17,690,000.00
Protective Insurance Company
The Brink’s Company
S858842
USD
7,178,000.00
Travelers Casualty and Surety
The Brink’s Company
S858851
USD
5,700,000.00
Commonwealth of Kentucky
The Brink’s Company
S860549
USD
2,750,000.00
Virginia Workers’ Compensation
The Brink’s Company
S860550
USD
11,000,000.00
Virginia Workers’ Compensation
The Brink’s Company
S868088
USD
5,000,000.00
Commonwealth of Kentucky
The Brink’s Company
S871497
USD
600,000.00
Ace INA Overseas Insurance
         
Total $ amount of letter of credit obligations
   
$73,112,779.89
 




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.06
SUBSIDIARIES OF THE BORROWER
 
See attached Subsidiaries of The Brink’s Company as of June 17, 2011
 
Unrestricted Subsidiaries:
 
Servicio Pan Americano de Protección C.A. (Venezuela)
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSIDIARIES OF THE BRINK’S COMPANY
AS OF JUNE 17, 2011
 
(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink’s Company unless otherwise noted.)
 
 

 
Jurisdiction
Company
of Incorporation
   
The Pittston Company
    Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Antigua Limited (47%)
Antigua
Brink’s Document Destruction, LLC
New York
Brink’s Express Company
Illinois
Brink’s (Liberia) Inc. (98%)
Liberia
Security Services (Brink’s Jordan) Company Ltd (95%)
Jordan
Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust,
 
  BI is Settlor of Trust) (99.75%)
Mexico
Aeroflash Mensajeria, S.A. de C.V. (99.75%)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (99.75%)
Mexico
Operadora Especializada de Transportes, S.A. de C.V. (99.75%)
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V. (99.75%)
Mexico
Productos Panamericanos de Proteccion, S.A. de C.V. (99.75%)
Mexico
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Philippines, Inc.
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Argentina S.A.
Argentina
Brink’s Seguridad Corporativa S.A. (95%)
Argentina
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
A.C.N. 081 163 108 Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda
Brink’s Global Services FZE
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Transport & Service GmbH
Germany
Brink’s Deutschland Cash Services GmbH
Germany
Brink’s Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany
Brink’s Far East Limited
Hong Kong
Brink’s Arya India Private Limited (78%)
India
Brink’s Ireland Limited
Ireland
Brink’s Security Services Ireland Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Jurisdiction
Company
of Incorporation
   

Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg
BK Services S.a.r.l.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Brink’s Chile, S.A. (74%, BICV is beneficial owner)
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (59%)
Colombia
Procesos & Canje S.A. (58%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A.
 
 (“SIMPLE S.A.”)(14.5%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Threshold Financial Technologies Inc.
Canada
Brink’s Security Services, B.V.
Netherlands
Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner)
Panama
Hermes Transporte Blindados S.A. (36%)
Peru
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Brink’s Bolivia S.A.
Bolivia
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information Technology Services
 
  (“Brink’s Hellas SA”) (14.3% each BHH, AMH, AAH, HDH, ZOH,
 
     Brink’s Dutch Holdings, B.V., Brink’s Canada Holdings, B.V.)
Greece
Brink’s Hermes Cash & Valuable Services S.A.
 
  (“Brink’s Cash & Valuable Services SA”)
Greece
Brink’s Hermes Security Services SA (“Brink’s Security
 
  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
 
  (“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing
 
  Centre of Electronic Signals (“Hellenic Central Station”)
 
  (10%)
Greece
Brink’s C.L. Polska Sp.zo.o
Poland
Brink’s C.L. Hungaria Limited
Hungary
Brink’s RUS Holding B.V. (70%)
Netherlands
Limited Liability Company Brink’s Management (70%)
Russian Federation
Limited Liability Company Brink’s (70%)
Russian Federation
Non Banking Credit Organization BRINKS (Limited Liability
Russian
  Company) (70%)
Federation
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergraficas Panama, S.A. (61%)
Panama
Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panama S.A.
Panama
Inmobiliaria Brink’s Panama S.A.
Panama
Brink's Poland Security Services Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico

 
 
 
2

--------------------------------------------------------------------------------

 
 

 
Jurisdiction
Company
of Incorporation
   

Brink’s International Holdings AG
Switzerland
Bolivar Business S.A. (61%)
Panama
Domesa Courier Corporation (61%)
Florida
Panamerican Protective Service Sint Maarten, N.V. (61%)
Sint Maarten
Radio Llamadas Panamá, S.A. (61%)
Panama
Servicio Panamericano de Protección Curacao, N.V. (61%)
Curacao
Domesa Curacao, N.V. (61%)
Curacao
Domesa Servicio Pan Americano de Proteccion
 
  Brink’s Aruba, N.V. (61%)
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V. (61%)
Curacao
Brink’s France SAS
France
Altair Securite
France
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Antilles Guyane S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Est Valeurs SAS
France
Brink’s Formation S.A.R.L.
France
Brink’s Guard S.A.R.L.
France
Brink's Guarding Maroc S.A.S.
Morocco
Brink’s Madagascar S.A. (60%)
Madagascar
Brink’s Maroc S.A.
Morocco
Brink’s Qatar L.L.C. (49%)
Qatar
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Security Services SAS
France
Cyrasa Servicios de Control SA
Spain
Maartenval NV
Sint Maarten
Protecval S.A.R.L.
France
Security & Risk Management Training Centre Ltd
Mauritius
Brink’s Global Services Antwerp
Belgium
Brink’s Kenya Limited
Kenya
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s (Shanghai) Finance Equipment Technology Services Co. Ltd.
China
Brink’s Diamond (Shanghai) Company Limited
China
Brink’s Finance Equipment (Shenzhen) Limited
China
Brink’s Jewellery Trading (Shanghai) Company Limited
China
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Nederland B.V.
Netherlands
Brink’s Geldverwerking B.V.
Netherlands
Brink’s Houten B.V.
Netherlands
Brink’s Singapore Pte Ltd
Singapore
Brinks (Southern Africa) (Proprietary) Limited
South Africa
Brinks Armoured Security Services (Proprietary) Limited
South Africa
ePago International Inc.
Panama
Brink’s e-Pago Tecnologia Ltda.
Brazil
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
Brink’s ePago S.A. de C.V.
Mexico
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
ICD Limited (55%)
China
Asia Security Products Limited (55%)
Hong Kong
ICD Americas, Inc. (55%)
Florida
ICD Engineering (Beijing) Co., Ltd. (55%)
China
ICD Security Solutions (HK) Limited (55%)
Hong Kong
ICD Security Solutions (India) Private Ltd. (55%)
India

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
Jurisdiction
Company
of Incorporation
   

ICD Security Solutions Pte. Ltd. (55%)
Singapore
Brink’s Macau Limited
Macao
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s Europe Limited
U.K.
Brink’s (UK) Limited
U.K.
Brink’s Commercial Services Limited
U.K.
Brink’s Diamond & Jewellery Services Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brinks Limited W.L.L.
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.
Brink’s Global Services, Ltd.
U.K.
Tepuy Inmobiliaria VII, C.A.
Venezuela
BAX Holding Company
Virginia
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
      Pittston Coal Company
Delaware
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Mineral Ventures Company
Delaware
           PMV Gold Company
Delaware
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia
Western Australian Minerals Company Pty Ltd
Australia
   

 
 
 
NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.
 

 
 
4

--------------------------------------------------------------------------------

 

SCHEDULE 8.02
EXISTING LIENS
 
Liens on property of the Borrower and certain of its Restricted Subsidiaries
representing Capital Lease obligations in the aggregate amount of approximately
$81,700,000.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 11.02
NOTICES
 
THE BORROWER:


The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn: Treasurer
email: jleon@brinkscompany.com
Facsimile: (804) 289-9760


THE GUARANTORS:
 
Brink’s, Incorporated
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn:  Treasurer
email:  jleon@brinkscompany.com
Facsimile:  (804) 289-9760


Pittston Services Group Inc.
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn:  Treasurer
email:  jleon@brinkscompany.com
Facsimile:  (804) 289-9760


Brink’s Holding Company
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn:  Treasurer
email:  jleon@brinkscompany.com
Facsimile:  (804) 289-9760


THE BANK:
 
The Royal Bank of Scotland N.V.
600 Washington Boulevard
Stamford, Connecticut  06901
 
 
 

--------------------------------------------------------------------------------

 
 
Attn:  Timothy Pinkerton
email:  Timothy.Pinkerton@rbs.com
Facsimile:  (203) 873-3462



 
 

--------------------------------------------------------------------------------

 
